     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 1 of 63

               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


ANGELA R. BARNES,

       Plaintiff,

V.                                            CASE NO. CV419-048


THE MAYOR AND ALDERMEN OF THE
CITY OF SAVANNAH,

       Defendant.




                                ORDER


      Before the Court is Defendant The Mayor and Aldermen of the

City of Savannah's (the ^'City") Motion for Summary Judgment. (Doc.

37.) For the following reasons, the City's motion is GRANTED IN

PART and DISMISSED IN Pl^T.


                               BACKGROUND^


      Plaintiff Angela R. Barnes, a black female, alleges that the

City discriminated and retaliated against her when it terminated

her employment with the Recorder's Court of Chatham County. (Doc.

19.) Plaintiff worked as the Clerk of Recorder's Court from March




1 The relevant facts are taken principally from the City's
Statement of Undisputed Material Facts (Doc. 37, Attach. 1) and
Plaintiff's response thereto (Doc. 53, Attach. 11). Pursuant to
Federal Rule of Civil Procedure 56(e) and Southern District of
Georgia Local Rule 56.1, all material facts not controverted by
specific citation to the record are deemed admitted, unless
otherwise inappropriate. Where the parties offer conflicting
accounts of the events in question, this Court draws all inferences
and presents all evidence in the light most favorable to Plaintiff.
See Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316,
1318 (11th Cir. 2012) (citing Moton v. Cowart, 631 F.3d 1337, 1341
(11th Cir. 2011)).
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 2 of 63

2015 until her termination in September 2016. (Doc. 37, Attach. 1

at       14, 116; Doc. 53, Attach. 11 at 5 118.) In the following

sections,     the   Court    will   describe   Recorder's         Court    and   its

administrative issues; Plaintiff's duties as Clerk of Recorder's

Court;    issues     between    Plaintiff   and     Judge    Claire       Cornwell-

Williams;     the   City's     investigation   of    Plaintiff's      conduct     as

Clerk; the Superior Court of Chatham County's intervention in the

administration       of    Recorder's   Court;      and     the    circumstances

surrounding Plaintiff's termination.

I.    RECORDER'S COURT OF CHATHAM COUNTY


      Recorder's Court serves as the court of first appearance for

felonies and misdemeanors and the traffic court for the City of

Savannah and the unincorporated area of Chatham County. (Doc. 43,

Attach. 4 at 3.) Recorder's Court has three judges who are elected

every four years. (Doc. 37, Attach. 1 at SI 1; Doc. 53, Attach. 11

at SI 1.) During the relevant time period. Judge Tammy Stokes, a

black female, served as the Chief Judge of Recorder's Court. (Doc.

37, Attach. 1 at SI 2; Doc. 53, Attach. 11 at SI 2.) Judge Claire

Cornwell-Williams, a white female, and Judge Harris Odell, Jr., a

black male, served as the other two Recorder's Court judges. (Doc.

37, Attach. 1 at SI 3; Doc. 53, Attach. 11 at SI 3.)

      It is    undisputed that Recorder's Court has a                 history of

interpersonal       and   administrative    issues    predating       Plaintiff's

employment. (Doc. 37, Attach. 1 SISI 6-7; Doc. 53, Attach. 11 at SI

7.) Stephanie Cutter, City Manager, stated that she ^'was aware of
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 3 of 63

longstanding issues and dysfunction within the Recorder's Court"

and ^^significant tension (a       ^feud') between Chief Judge Tammy

Stokes   and   Judge   Claire   Cornwell-Williams   which   impacted    the

Recorder's Court employees and the operation of the court." (Doc.

39, Attach. 1 at f 4.) Cutter also stated that throughout her

tenure ^'the City Manager's office received a disproportionately

high volume of complaints out of the Recorder's Court . .

(Id. at 5 7.)

     During the time most relevant to this order, the City could

not require changes within the Court, but the City and Chatham

County worked with Chief Judge Stokes to make improvements to

Recorder's Court.^ (Doc. 38, Attach. 3 at 2.) Because of the ongoing

issues. Chief Judge Stokes sent a letter to Cutter on January 26,

2015 proposing that the administrative oversight of Recorder's

Court be delegated to the Clerk of Recorder's Court, including

"staff supervision, staff assignments, workload distribution and

other administrative duties . . . ." (Doc. 39 at 2.) Chief Judge

Stokes also proposed that "the Clerk's position, as in the past,

come under the direct oversight of the City Manager's Office.


2    At the time, a Georgia law provided that the chief judge of
Recorder's Court "shall be responsible for the supervision of the
court personnel, and all employees of the court shall report to
the chief judge or his or her designee." Ga. L. 1993, p. 4327.
2    The Court notes that on August 12, 2015, the City and Chatham
County, Georgia, entered into an Intergovernmental Agreement,
which stated, in part:
     Personnel assigned to the Court shall be employees of
     the City and shall be governed by the City's customary
     employment procedures . . . . This paragraph does not
     apply to the judges of Recorder's court so far as the
                                     3
      Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 4 of 63

(Id.) The City agreed to this arrangement.^ {Doc. 39, Attach. 1 at

SI 9.)

II.    PLAINTIFF"S DUTIES AS CLERK OF RECORDER'S COURT


       Plaintiff was hired as the Clerk of Recorder's Court on March

30, 2015. (Doc. 37, Attach. 1 at SI 14; Doc. 53, Attach. 11 at

SI 14.) As Clerk, Plaintiff held the second highest position in the

Court's chain of command, behind           only the    Judges.^ (Doc. 37,

Attach. 1 at SI 23; Doc. 53, Attach. 11 SI 23.) Plaintiff testified

that, when she started as Clerk, ^^there were a lot of operational

challenges," including "a lack of policies and procedures . . . ."

(Doc. 39, Attach. 3 at 26, 28.) In Plaintiff's opinion, the source

of the conflict seemed to be that "Judge Williams . . . wanted the

court run one way, but Judge Stokes . . . wanted it run a different

way." (Id. at 17.)




       City's employment procedures do not govern the hiring,
       firing, sanctioning or selection of any judge . . . .
(Doc. 40, Attach. 6 at 3.)
^    Plaintiff disputes whether Chief Judge Stokes delegated
administrative authority to the City in her letter. (Doc. 53,
Attach. 11 at SI 9.) Plaintiff points to evidence that, in February
2016, she sent Cutter an e-mail stating that Plaintiff was confused
as to whether she reported to the City or to Chief Judge Stokes.
(Doc. 39, Attach. 2 at 2; Doc. 53, Attach. 11 SI 9.) In response to
Plaintiff's e-mail. Cutter stated "Court administration oversight
rest [sic] with the City as delegated by [Chief] Judge
Stokes. . . . Judicial oversight and direction rests with Judge
Stokes." (Doc. 39, Attach. 2 at 2.) Plaintiff has not pointed to
evidence that she or Chief Judge Stokes objected or responded to
Cutter's e-mail.
5    Unlike the elected judges. Plaintiff was considered a City
employee. (Doc. 37, Attach. 1 at SI 16; Doc. 39, Attach. 1 at SI 11;
Doc. 53, Attach. 11 at SI 16.) As a City employee. Plaintiff was
subject to City policies and procedures. (Doc. 39, Attach. 3 at
56.)
                                      4
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 5 of 63

     Plaintiff testified that one of her essential job functions

was communicating regularly with the judges to facilitate court

operations.     (Doc.    39,    Attach.    3 at        38.)     Plaintiff    was   also

responsible for communicating with court staff, attorneys, law

enforcement, other courts, and the public about Recorder's Court

matters. (Doc. 37, Attach. 1 at SI 24; Doc. 53, Attach. 11 at SI 24.)

In addition to facilitating communication. Plaintiff was ^Mi]n

charge of supervising staff in Recorder's Court . . . ." and hiring

and firing Clerk's Office personnel. (Doc. 39, Attach. 3 at 61.)

     Although     Plaintiff       testified       that    she    worked     with   each

Recorder's Court judge. Plaintiff believed that Chief Judge Stokes

had supervisory authority over her. (Id. at 38.) Plaintiff attended

meetings with all of the judges, but met with Chief Judge Stokes

at least three times a week. (Doc. 37, Attach. 1 at SI 26; Doc. 53,

Attach. 11 at SI 26; Doc. 39, Attach. 3 at 74, 96, 143.) During

Plaintiff's tenure as Clerk, Shadavia Scott-Brown, a black female,

served as Deputy Clerk of Recorder's Court. (Doc. 37, Attach. 1 at

SI 83; Doc. 53, Attach. 11 at SI 83.)

III. ISSUES BETWEEN PLAINTIFF AND JUDGE CORNWELL-WILLIAMS


     Plaintiff     and    Judge    Cornwell-Williams's            relationship      was

contentious     from    the    beginning   of     Plaintiff's      employment.      For

example,   in    April    2015,    not     even    a     month    into    Plaintiff's

employment. Plaintiff refused to meet with Judge Cornwell-Williams

unless another judge or her Deputy Clerk attended the meeting.

(Doc. 41 at 3, 5.) After Plaintiff refused to meet with her. Judge
    Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 6 of 63

Cornwell-Williams sent an e-mail to Plaintiff, Cutter, and Sean

Brandon, the City's Management Services Bureau Chief, stating that

^^it seems impossible for [Plaintiff] to do [her] job and for [them]

to have a professional relationship when [Plaintiff] refuses to

meet with [Judge Cornwell-Williams] without [] one of the other

Judges present or [her] Chief Deputy Clerk." (Id. at 2.)

     Another issue arose in June 2015 when Judge Cornwell-Williams

asked Plaintiff to draft an order and Plaintiff refused. (Doc. 37,

Attach. 1 at 1[ 39; Doc. 53, Attach. 11 at S[ 39; Doc. 41, Attach.

1 at 3-5.) Judge Cornwell-Williams, in response, stated ^'the fact

that you once again refuse to do a reasonable request from the

Judge is just not acceptable." (Doc. 41, Attach. 1 at 2.) Cutter

was copied into the e-mail exchange. (Id.)

     In July 2015, Plaintiff and Judge Cornwell-Williams again had

a frustrated e-mail exchange about scheduling and paying pro-tem

judges.® (Doc. 37, Attach. 1 at 5 43; Doc. 57, Attach. 11 at 5 43.)

Judge     Cornwell-Williams   disagreed    with    Plaintiff's    records

documenting the use of pro-tem judges and requested that Plaintiff

change the records to reflect that Judge Cornwell-Williams did not

use a pro-tem judge on a certain day. (Doc. 41, Attach. 2 at 4.)

In response. Plaintiff told Judge Cornwell-Williams that "[t]he

Pro-Tem records will remain unchanged," that Plaintiff ^'will not

respond to any further emails on this matter," and that Judge


®       The Recorder's Court appoints pro-tem judges as temporary
judges when a Recorder's Court judge cannot preside over a hearing.
(See Doc. 41, Attach. 2.)
                                    6
      Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 7 of 63

Cornwe11-Williams ^^may discuss this issue with the Chief Judge."

(Id.)

       Later that month. Judge Cornwell-Williams e-mailed Plaintiff

and requested that Plaintiff ^'provide [Judge Cornwell-Williams]

with a copy of every contempt warrant withdrawal that [she] [has]

authorized in the last year." (Doc. 41, Attach. 7 at 2.) Judge

Cornwell-Williams asked Plaintiff to have the information on her

desk by 3:00 P.M. and thanked Plaintiff for her cooperation. (Id.)

In response. Plaintiff stated:

       Based on the history of e-mails I have received from
       you, it seems that you are accustomed to treating the
       Clerk of Court with utter disrespect. . . . You may
       request information from me but              you do not give me
       deadlines. Your request for copies of contempt warrants
        you have authorized for the last year is unduly
        burdensome and in any event will not be available.

(Id.) At one point in the exchange. Plaintiff also stated, "I will

not    comment   any    further   on    this   matter.     Please    do    not   send

additional     emails    on   this     topic   as   they   will     be    considered

harassing communications." (Id. at 6.)

        In August 2015, Judge Cornwell-Williams sent an e-mail to

Cutter,     Brandon,    and   Beth     Robinson,    the    City   Human     Resource

Director, about an incident between Judge Cornwell-Williams and a

Clerk's Office employee. (Doc. 41, Attach. 6 at 3-4.) Cutter

forwarded the e-mail to Plaintiff, and, in response. Plaintiff

explained her knowledge of the incident and noted that another

employee had complained about ^^harassing treatment" from Judge
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 8 of 63

Cornwell-Williams.     (Id. at 3.) Cutter, in response, stated in

part: "Please remember that the misconduct of a [j]udge is reported

to the Chief Judge with a copy to me. Misconduct of staff should

be reported to you to address appropriately." (Id. at 2.)

     The following day. Plaintiff sent another e-mail to Cutter

that stated, in part:

     1 am becoming increasingly frustrated by Judge Williams
     [sic]   actions   which   1   believe   rise   to   the   level of
     judicial misconduct. In my opinion her daily actions are
     severely disrupting the Court and subjecting staff to
     inappropriate behavior. . . . 1 am willing to [initiate
     disciplinary action] provided that 1 will not be
     terminated or reprimanded for taking that course of
     action.


(Id.) In response. Cutter reiterated that "[i]t is not appropriate

for you to address issues with Judge Williams" because "that is

the role of the Chief Judge" and that Plaintiff should "forward in

writing any issues related to [inappropriate] behavior by a [j]udge

to the Chief Judge for resolution." (Id.)

     In   October   2015, ■ Plaintiff    e-mailed     Cutter    about     Judge

Cornwell-Williams's     "conversations        [with      Plaintiff]     about

inappropriate matters . . . ." (Doc. 41, Attach. 11 at 2.) In the

e-mail. Plaintiff described several statements allegedly made by

Judge Cornwell-Williams, including:

  • [l]f [Judge Cornwell-Williams] was the Chief Judge and
    there were so many white people (like there are blacks
     now) everyone would be in an uproar;
  • [Judge Cornwell-Williams's] dislike for Shadavia [Scott-
    Brown] and how [Judge Cornwell-Williams] doesn't know


     Plaintiff did    not state   what          Judge     Cornwell-Williams
allegedly did to harass this employee.
                                     8
      Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 9 of 63

       what race Shadavia is and that Shadavia got offended
       when    [Judge   Cornwell-Williams] ^^called                    her   black or
       African American or whatever the term is" . . .;
  • [Judge        Cornwell-Williams]               as   a      white    woman      feels
    uncomfortable and the other white person in the Clerk's
    Office feels uncomfortable because they aren't [sic]
    many whites working for the Court/Clerk's Office
  • [Plaintiff] will be held responsible for the lack of
       diversity in the Court.

(Id.)

       In   December     2015,         Plaintiff        sent    an     e-mail    to   Brandon

informing him that Judge Cornwell-Williams refused to meet with

her     because      Judge       Cornwell-Williams             believed      Plaintiff     was

recording their meetings. (Doc. 41, Attach. 14 at 3.) In response,

Brandon suggested that he attend a meeting between Plaintiff and

Judge Cornwell-Williams. (Id.) Plaintiff agreed and requested that

she ^^not meet with Judge Williams alone" because she was ^^very

concerned      for    [her]      personal      safety." (Id.            at   2.)    Plaintiff

testified, however, that Judge Cornwell-Williams never physically

touched her; rather, she had, in the past, waived her hands and

raised her voice. (Doc. 37, Attach. 1 at 5 63; Doc. 53, Attach. 11

at 5 63; Doc. 39, Attach. 3 at 122.)

        In January 2016, Cutter was copied into another contentious

e-mail exchange between Plaintiff and Judge Cornwell-Williams.

(Doc.    42,   Attach.       1    at   2-3.)   In       response.       Cutter     encouraged

Plaintiff to communicate with Judge Cornwell-Williams in person.

(Id.)    Judge    Cornwell-Williams            replied:         ^^It   is    slanderous    and

defamatory that the Clerk is saying that she can't meet with me

alone. It appears raciest [sic] that [Plaintiff] only refuses to

                                               9
    Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 10 of 63

meet with the ^white' Judge. I had hoped that our community was

well past racism." (Id. at 2.) Plaintiff again refused to meet

with Judge Cornwell-Williams alone, but was open to meet with Judge

Cornwell-Williams in group settings. (Doc. 42 at 2.)

IV.   FORMAL COMPLAINTS AGAINST PLAINTIFF


      In February 2016, Plaintiff had two formal complaints filed

against her. Catrina Perry-Brown filed the first complaint on

February 4, 2016 via an e-mail to Cutter.^ (Doc. 42, Attach. 5 at

2.) In the e-mail, Perry-Brown alleged that she was being harassed

and retaliated against by Plaintiff, Scott-Brown, and Chief Judge

Stokes.   (Id.   at   3.)   Specifically,    Perry-Brown    alleged   that

Plaintiff demoted her, assigned her duties outside of her job

description, did not provide her a desk, and threatened her with

termination.9 (Id. at 2-3.)



®     Plaintiff, in her response to the City's Statement of
Undisputed Material Facts, alleges that Judge Cornwell-Williams
actually wrote the e-mail for Perry-Brown. (Doc. 53, Attach. 11 at
SI 84.) The e-mail was sent from Judge Cornwell-Williams's e-mail
address  to   Renee  Higgins,  Cutter's  secretary.  Perry-Brown
testified that she originally sent the complaint from her own e-
mail address in August or September 2015. (Doc. 56, Attach. 3 at
4.) Perry-Brown called Higgins in February 2016 to follow-up on
the complaint and Higgins indicated that she had not received the
complaint. (Id.) Because Perry-Brown was afraid Plaintiff
monitored her e-mails, she re-sent the e-mail from Judge Cornwell-
Williams's computer. (Id.)
5     Perry-Brown believed Plaintiff was retaliating against her
because Cutter reversed Plaintiff's decision to terminate Perry-
Brown. (Doc. 42, Attach. 5 at 2.) In July 2015, Plaintiff fired
Perry-Brown for allegedly recalling a warrant without a judge's
approval, forging a signature, and waiving a contempt fee without
authorization. (Doc. 37, Attach. 1 at 5 45; Doc. 53, Attach. 11 at
SI 45.) Perry-Brown appealed her termination to the City and Cutter
reinstated Perry-Brown to the Clerk's Office. (Doc. 37, Attach. 1
at SI 48; Doc. 53, Attach. 11 at SI 48.) Judge Cornwell-Williams
                                    10
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 11 of 63

     Judge Cornwell-Williams filed the second complaint against

Plaintiff on February 17, 2016. (Doc. 42, Attach. 4 at 2.) In her

letter to Cutter, Judge Cornwell-Williams primarily complained

about an incident that occurred on February 9, 2016 involving

Plaintiff.    (Id.)    On    February    9,   Judge    Cornwell-Williams        was

presiding over the misdemeanor docket and she requested that

Plaintiff come to the courtroom to help resolve an administrative

issue. (Id.) Judge Cornwell-Williams asked Plaintiff to explain

why an inmate remained in jail two weeks past his original court

date and, in response. Plaintiff stated ^'I don't know" several

times. (Id.; Doc. 39, Attach. 3 at 81.) Because Judge Cornwell-

Williams     continued      to   question     Plaintiff    about      the   issue.

Plaintiff walked out of the courtroom and ignored Judge Cornwell-

Williams's requests that she stay in the courtroom. (Doc. 37,

Attach. 1 at SI 80; Doc. 53, Attach. 11 at SI 80.) At the time.

Plaintiff    thought     that    Judge   Cornwell-Williams      was    trying    to

embarrass her and that she was afraid Judge Cornwell-Williams would

put her in jail for not knowing the answer to her questions.^®

(Doc. 39, Attach. 3 at 81.) Along with her letter. Judge Cornwell-

Williams also provided Cutter with two statements from attorneys

who were in the courtroom during the February 9th incident and an




supported Perry-Brown's reinstatement. (Doc. 37, Attach. 1 at SI
49; Doc. 53, Attach. 11 at SI 49.)
     Plaintiff testified that she              was    afraid   Judge    Cornwell-
Williams would put her in jail because, at some time in the past.
Judge Cornwell-Williams threatened to call a bailiff on Plaintiff.
(Doc. 39, Attach. 3 at 82.)
                                         11
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 12 of 63

incident report drafted by a Chatham County Sherriff s deputy, all

of    which    confirmed   that       Plaintiff    ignored       Judge   Cornwell-

Williams's requests to stay in the courtroom. {Doc. 49, Attach. 2

at 36-38.)

       In her complaint. Judge Cornwell-Williams requested that the

City conduct an investigation into Plaintiff s conduct as Clerk of

Recorder's     Court.   (Doc.   42,    Attach.    4   at   2.)   Judge   Cornwell-

Williams reasoned that Plaintiff showed ^^utter disrespect . . . to

a sitting judge in open [c]ourt . . . ." and that "when it is

impossible to even have a meeting with the Clerk and another staff

member in [her] office the time has come for this type of conduct

to be formally investigated and appropriate actions taken." (Id.)

Judge Cornwell-Williams stated that any claim by Plaintiff about

her personal safety is "libelous." (Id. at 2-3.) Judge Cornwell-

Williams      also   alleged   that    Plaintiff      required    Clerk's   Office

employees to sign a confidentiality agreement stating that "if

they discuss issues in the Clerk's Office with anyone other than

[Plaintiff] or Scott-Brown, they could be terminated" and that

Plaintiff "orally told employees that they may not speak to [Judge

Cornwell-Williams] about anything at all that involves the Clerk's

office." (Id. at 3.)

V.     INVESTIGATION OF THE COMPLAINTS AGAINST PLAINTIFF


       After reviewing the complaints. Cutter decided to conduct a

formal investigation       of the      allegations against Plaintiff and

Scott-Brown, the Deputy Clerk. (Doc. 42, Attach. 8 at 2.) The City

                                        12
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 13 of 63
hired Maurey Bowen, a local employment attorney, to investigate

the complaints and the ongoing interpersonal conflicts between

Recorder's Court personnel.        (Doc. 37, Attach. 1 at 5 87; Doc. 53,

Attach. 11 at 5 87.) On March 4, 2016, Cutter sent a letter to

Chief Judge Stokes about the City's decision to investigate the

complaints. (Doc. 42, Attach. 8 at 2.) The letter stated:

       After many attempts to facilitate and encourage better
       communication and working relationships between the
       administrative and judicial staff as well as attempts to
       foster     better      communications         and   administrative
       oversight within the Clerk's Office, it appears that
       there    are   still   serious   concerns       that   continue   to
       negatively impact Court operations. As a result, the
       City Attorney, per my request, has engaged Maury Bowen
       to conduct a thorough investigation of complaints
       received. Upon completion of the investigation and
       receipt of the final report, Sean Brandon, Bureau Chief,
       will take    appropriate   administrative  action. Any
       findings related to the Court's judicial operations will
       of course be forwarded to you for resolution.

(Doc. 42, Attach. 8 at 2.)

       Bowen's investigation spanned several months, in which time

she interviewed forty-seven individuals, including all Recorder's

Court Clerk's Office employees, several former Recorder's Court

Clerk's    Office     employees.   Chief     Judge    Stokes,   Judge    Cornell-

Williams, Judge Odell, and Plaintiff.                (Doc. 37, Attach. 1 at H


     It is undisputed that, although Chief Judge Stokes had
supervisory authority over Plaintiff, the City had inherent
authority to investigate the complaints against Plaintiff. (Doc.
37, Attach. 1 at 5 88; Doc. 53, Attach. 11 at 5 88.)
^2     Throughout Bowen's investigation, issues continued to arise
between Plaintiff and Judge Cornwell-Williams. (Doc. 37, Attach.
1 at 5 92; Doc. 53, Attach. 11 at 1 92.) In one instance. Plaintiff
refused to send Rahnaan Fleming, a Clerk's Office employee, to
Judge Cornwell-Williams's courtroom in response to a request for
assistance from Judge Cornwell-Williams. (Doc. 42, Attach. 11 at
                                        13
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 14 of 63

90; Doc. 53, Attach. 11 at 5 90; Doc. 42, Attach. 9 at 5-6.) Bowen

also     reviewed    at   least     twenty-six     documents   during       her

investigation, including the numerous e-mail exchanges between

Plaintiff, Judge Cornwell-Williams, and Cutter. (Doc. 37, Attach.

1 at SI 97; Doc. 53, Attach. 1 at SI 97; Doc. 42, Attach. 9 at 4-

5.) Bowen reduced her investigation to a 133-page report (the

^^Report") which she provided to Bret Bell, Deputy Assistant to the

City Manager, on August 4, 2016. (Doc. 42, Attach. 9.)

       The Report details that there were ^'two clear factions within

the Recorder's Court: the          Vudge Stokes side' and the             Vudge

[Cornwell-Williams] side.' " (Id. at 17.) The Report also states

that Chief Judge Stokes's feud with Judge Cornwell-Williams was

potentially based on race and that those employees on "Judge

Stokes's side," including Plaintiff and Scott-Brown, treated white

employees on "Judge Cornwell-Williams's side" unfavorably.^^ (Id.

at 18-19, 20.) Additionally, the Report concludes that Chief Judge

Stokes,    Scott-Brown,    and    Plaintiff    retaliated   against   Catrina


2.) In her e-mail to Judge Cornwell-Williams, Plaintiff stated
that Fleming would not be available for Judge Cornwell-Williams's
courtroom due to concerns about harassment. (Id.) Judge Cornwell-
Williams, in response, stated that "it is impossible to do [her]
job when the court service personnel refuse to come to Court and
the Clerk supports the employee." (Id.) Plaintiff noted that
another Clerk's Office employee could assist Judge Cornwell-
Williams if the employee was available, but Plaintiff did not copy
this employee to the e-mail exchange. (Id.)
13     Specifically, the Report found that Chief Judge Stokes and
her    management   showed   favoritism       towards   employees   who    were
perceived to be on "Judge Stokes's side." (Doc. 42, Attach. 9 at
20.) Additionally, the Report found that "Judge Stokes and her
management team targeted certain employees who were seen as being
on Judge [Cornwell-Williams's] side." (Doc. 42, Attach. 9 at 23.)
                                      14
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 15 of 63

Perry-Brown, the data quality analyst that Plaintiff terminated in

July 2015, by ignoring her, refusing to provide her a desk or a

phone, and inappropriately altering her job duties. (Id. at 14,

24-25.) Finally, the Report states that Judge Cornwell-Williams

was routinely excluded from Clerk's Office matters by Chief Judge

Stokes, Scott-Brown, and Plaintiff.       (Id. at 26.)

     The Report ultimately concludes that the evidence supported

Judge    Cornwell-Williams   and   Perry-Brown's      allegations   against

Plaintiff. (Doc. 37, Attach. 1 at 5 99; Doc. 53, Attach. 11 at

1 99.)    Specifically, in   relation    to   Judge   Cornwell-Williams's

complaints, the Report states that:

  1. Judge Cornwell-Williams's complaint about Plaintiff
     disrespecting her in court is sustained "because the
        evidence collected shows that [Plaintiff] ignored Judge
     Williams's request for her to stay in the courtroom and,
     instead, turned and walked out of the courtroom during
     open court . . . ."
  2. Judge Cornwell-Williams's complaint about Plaintiff
     "expressing negative information about Judge Williams's
        character, and instructing Recorder's Court employees
        not to discuss Recorder's Court business with Judge
        Williams" is sustained.




        The Report made several other findings about the issues within
Recorder's Court, but the Court finds the issues stated above to
be the most relevant.
     Plaintiff testified that she did require Clerk's Office
employees to sign confidentiality agreements. (Doc. 39, Attach. 3
at 89-90.) Plaintiff, however, also testified that she implemented
these agreements because Sala Menaya, an HR employee, recommended
that Plaintiff have employees sign confidentiality agreements to
mitigate the ongoing problems in the Clerk's Office. (Id. at 89.)
Specifically, Plaintiff told Menaya that Clerk's Office employees
were telling Judge Cornwell-Williams issues that they were not
telling Plaintiff about. (Id. at 90.) Plaintiff further testified
that she told Chief Judge Stokes about her plan to have employees
sign confidentiality agreements and Chief Judge Stokes agreed to
the idea. (Id. at 90.)
                                    15
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 16 of 63

  3. Judge   Cornwell-Williams's         complaint          that     Plaintiff
    ^^hampered   her    ability    to        conduct    Recorder's         Court
    business     because   she     is    unable        to    obtain     needed
     information about pending cases from Recorder's Court
     employees . . ."is sustained.
  4. Judge Cornwell-Williams's complaint that her exclusion
     from Recorder's Court Clerk's office by Plaintiff is
     racially motivated is sustained because racially-charged
     comments were made by Clerk's Office employees and
     because   white  applicants   were   turned   away  from
    interviews in the Clerk's Office.


(Doc. 42, Attach. 9 at 7-12.) The Report also states that Chief

Judge Stokes and Scott-Brown ^'engaged in a pattern of providing

negative information to [Plaintiff] for the purpose of negatively

impacting the Clerk's opinion of Judge [Cornwell-Williams]" and

that ^'Scott-Brown may have significant impact on the decisions

made by [Plaintiff]." (Id. at 12.)

     Bell reviewed the Report and concluded that Plaintiff had

committed seven violations of City policies, including:

     1.   Plaintiff walked out of the courtroom while Judge
          Cornwell-Williams was speaking to her.
     2.   Plaintiff repeatedly expressed negative information
          about   Judge  Cornwell-Williams's   character   and
          instructed Recorder's Court employees not to discuss
          Recorder's   Court     business       with        Judge    Cornwell-
          Williams.
     3.   Plaintiff hampered Judge Cornwell-Williams's ability
          to conduct Recorder's Court business because she was
          unable to obtain needed information about pending
          cases from Recorder's Court employees.
     4.   Plaintiff    tolerated    race       as   a       factor    in    some
          Recorder's Court       work-related          matters,      including
          hiring decisions.
     5.   Plaintiff   targeted   Perry-Brown    due   to   her
          relationship with Judge Cornwell-Williams.
     6.   Plaintiff retaliated against Perry-Brown by demoting
          her and placing her in a temporary workstation.
     7.   Plaintiff   exhibited    systemic   favoritism    in
          Recorder's Court.




                                        16
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 17 of 63

(Doc. 42, Attach. 13 at 4-6.) Based on these policy violations,

Bell recommended that Plaintiff be suspended prior to dismissal.^®

(Id. at 6.) Bell also concluded that Scott-Brown had committed

nine City policy violations and Bell also recommended that Scott-

Brown be suspended prior to dismissal. (Id. at 7-8.)

       On August 5, 2016, Cutter sent Bell's memorandum and the

Report to Chief Judge Stokes. (Id. at 2.) Cutter acknowledged that

Chief Judge Stokes had supervisory authority over Recorder's Court

personnel,     but also    noted   that   despite      Chief   Judge   Stokes's

oversight. Recorder's Court employees are employees of the City

and ^^are all subject to the personnel rules and regulations of

City Government." (Id.) Cutter recommended that Chief Judge Stokes

suspend and dismiss Plaintiff and Scott-Brown. (Id.) Chief Judge

Stokes refused to suspend or terminate Plaintiff or Scott-Brown.

(Doc. 37, Attach. 1 at SI 107; Doc. 53, Attach. 11 at SI 106; Doc.

39, Attach. 3 at 149.)

VI.    THE SUPERIOR COURT OF CHATHAM COUNTY'S INTERVENTION

       In early August 2016, the Savannah Morning News filed an Open

Records Request seeking a copy of the Report. (Doc. 43, Attach. 2

at 2.) Chief Judge Stokes denied the request until she could

conduct     her   own   investigation     into   the    allegations     against



16     Pursuant to City policy, employees are suspended for two days
prior to termination. (Doc. 43, Attach. 6 at 2.) The employee has
twenty-four hours from the time the employee receives the
suspension to appeal her dismissal. (Id.) If the employee does not
appeal, the dismissal automatically takes effects two days after
the date of suspension. (Id.)
                                     17
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 18 of 63

Plaintiff and Scott-Brown. (Id. at 2, 7.) However, on August 31,

2016, the Superior Court of Chatham County found that Chief Judge

Stokes erred in prohibiting the release of the Report and the

Superior Court authorized the City to comply with the Open Records

Request. (Id. at 12.)

     On September 8, 2016, after reviewing the Report, the Superior

Court of Chatham County issued          a   Writ of   Prohibition,   which

temporarily suspended the administrative authority of Chief Judge

Stokes. (Doc. 43, Attach. 4 at l.)!"^ The writ states, in part:

     The Judges of Superior court of the Eastern Judicial
     Circuit have been aware of serious issues affecting [the
     Recorder's Court] for well over a year. . . . To put it
     bluntly, the [R]eport shows that Recorder's Court is
     currently in a state of crisis. A review of the [R]eport
     reveals a state of dysfunction within Recorder's Court
     such that it is unable to operate in a manner consistent
     with its duty to uphold justice and its responsibilities
     to the public. The [R]eport describes what can only be
     considered as an internecine war between two judges of
     Recorder's Court which has lead to the clerk refusing to
     make court records available, the improper incarceration
     of citizens due to docketing problems in the clerk's
     office and excessive turnover of personnel from the
     clerk's office. . . . [T]he clerk and personnel within
     the clerk's office have interfered with the ability of
     one of the judges to carry out her duties. The report
     plainly describes a clerk's office that, at best, is
     unable to operate efficiently, and, at worst, is
     actively obstructing justice. Even more troubling, the
     actions, or in some cases, refusal to act, by the clerk's
     office have been either tolerated or encouraged by the
     Chief Judge of Recorder's Court.




  For purposes of this order, the Court will cite to the City's
copy of the Superior Court's Writ. However, the case citation for
the writ is In Re: Recorder's Court of Chatham Cty. & Judge Tammy
Stokes, No. CV16-0796-WA (Chatham Cty. Super. Ct. Sept. 8, 2016).
                                   18
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 19 of 63

(Id. at 1-2.) The Superior Court designated Dan Massey, the Clerk

of Superior Court, as the supervisor of all Recorder's Court

personnel      and     directed        Massey       to        assume      administrative

responsibilities       for   the       management        of    the   Recorder's         Court

Clerk's Office.^® (Id. at 5.)

       On the same day, Massey notified Plaintiff that she                                  was

suspended prior to dismissal for violation of City policies.

{Doc. 43, Attach. 5 at 2.) In making his decision, Massey reviewed

the Report, but also relied on his own experiences with Plaintiff

during her tenure as Clerk of Recorder's Court. (Doc. 40, Attach.

8 at     6, 14.) Massey opined that Plaintiff 'Vas not an effective

administrator"       and   did    not    """have    good       working         knowledge    of

Recorder's     Court   operations . . . ." (Id.                      at   SI    6.)    In   his

declaration, Massey also described several other issues that he

witnessed during Plaintiff's employment as Clerk, including: (1)

mishandling     of     numerous        bonds;      (2)     significant           delays     in

transferring cases from Recorder's Court to State or Superior

Court;   (3)    inaccurate       and    incomplete        paperwork;           (4)    frequent

complaints and reports of dysfunction, poor recordkeeping, and

delays   from    current     and       former      Recorder's        Court       employees,

lawyers, law enforcement personnel, and members of the public;

(5) significant delays in scheduling cases and mailing notices to



       Massey previously served as Clerk of Recorder's Court. (Doc.
40, Attach. 8 at SI 2.)
       Massey also suspended Scott-Brown prior to dismissal. (Doc.
37, Attach. 1 at SI 115.)
                                          19
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 20 of 63

defendants; and (6) rapid turnover of Recorder's Court employees.

(Id. at SISI 6-10.)

     On September 9, 2016, Plaintiff and Scott-Brown filed a Joint

Notice of Appeal of Suspension and Termination. (Doc. 44 at 2.) In

her notice of appeal. Plaintiff argued that (1) Massey did not

have lawful authority to discipline her; (2) her suspension and

termination were in retaliation for opposing discrimination; and

(3) the City's investigation was controlled by Judge Cornwell-

Williams. (Id. at 3-4.) Plaintiff also argued that she did not

violate any City policies and argued that she did not retaliate

against Perry-Brown. (Id. at 4-9.)

     On September 14, 2016, Peter Shonka, the Assistant City

Manager, conducted a hearing on Plaintiff's appeal.            (Doc. 53,

Attach. 11 at 1 119; Doc. 44, Attach. 1 at 1 2.) At the hearing.

Plaintiff and Massey were each permitted to give a statement and

present evidence. (Doc. 44, Attach. 1 at S 6.) Based on the

evidence presented at the hearing, Shonka found that Plaintiff had

violated several City policies in the management of Recorder's

Court and that ^^it is clear the court is not functioning as it

should be and that new leadership is needed." (Id.; Doc. 44,




20   In her appeal. Plaintiff requested that Cutter and Bell recuse
themselves from the appeal decision, in part, because ^^Bell made
recommendation[s] based on illegal and extraordinarily biased and
false investigative report . . . and [] Cutter concurred with his
recommendation." (Doc. 44 at 2.) Cutter and Bell complied.
                                   20
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 21 of 63

Attach. 2 at 2.) Shonka ultimately upheld Massey's decision to

terminate Plaintiff's employment.21 (Id.)

VII. STAY OF WRIT OF PROHIBITION


     Plaintiff, Chief Judge Stokes, and Scott-Brown appealed the

Superior Court of Chatham County's Writ of Prohibition. (Doc. 44,

Attach. 3 at 2.)22 on September 15, 2016, the Supreme Court of

Georgia stayed the Superior Court's Writ of Prohibition pending

Chief Judge Stokes, Plaintiff, and Scott-Brown's appeal of the

Writ. (Id. at 2.) In its order, the Supreme Court of Georgia

stated: '^Like the judges of the Superior Court, we too are troubled

by the reports about the Recorder's Court." (Id. at 3.) However,

the Supreme Court of Georgia found ^'that a substantial question

exists about the lawfulness of the [Superior Court's] writ."^^

(Id.)

     Subsequently, on September 20, 2016, Chief Judge Stokes,

through her attorney, attempted to reemploy Plaintiff and Scott-




21   Plaintiff, in her response to the City's statement of material
facts, alleges that she was actually terminated on September 9,
2016 when Massey suspended her for two days prior to dismissal.
(Doc. 53, Attach. 11 at SI 118.) However, in her December 21, 2016
EEOC charge. Plaintiff states that she was terminated when Shonka
upheld Massey's decision on September 14, 2016. (Doc. 44, Attach.
7 at 2.) Accordingly, for purposes of this Order, the Court will
consider September 14 as the day Plaintiff was terminated.
22   For purposes of this order, the Court will cite to the copy
of the Supreme Court of Georgia's opinion that the City filed on
the record.
23   The appeal of the Writ's lawfulness was ultimately dismissed
as moot by the Supreme Court of Georgia because the Writ contained
a sunset provision rendering it ineffective six weeks after its
issuance. (Doc. 45, Attach. 1 at 2-3.)
                                  21
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 22 of 63

Brown.24 (Doc. 53, Attach. 11 at 5 127; Doc. 44, Attach. 4 at 2;

Doc. 38 at SI 24.) The City, in an e-mail from City Attorney Brooks

Stillwell,    declined      Chief   Judge   Stokes's   request      to   rehire

Plaintiff and Scott-Brown and asserted that Plaintiff and Scott-


Brown ^^were properly terminated for policy violations." (Doc. 44,

Attach. 4 at 2.)

VIII.    PLAINTIFF'S EEOC CHARGES AND CURRENT LAWSUIT


        Plaintiff   filed   three   charges   with   the   Equal    Employment

Opportunity Commission (^^EEOC"). Plaintiff alleges that she filed

her first EEOC charge on March 18, 2016, however. Plaintiff did

not provide the Court with a copy of this charge. (Doc. 19 at

SI 82.) Plaintiff filed her second EEOC charge on July 29, 2016

alleging race discrimination and retaliation. (Doc. 44, Attach. 5

at 2.) Plaintiff filed her third EEOC charge on December 21, 2016

alleging race discrimination and retaliation. (Doc. 44, Attach. 7

at 2.) In her third charge. Plaintiff alleged that she was subject

to discrimination and retaliation by the City on September 14,

2016 when the       City terminated    her employment.      (Id.)    The EEOC




24   Also on September 20, 2016, Chief Judge Stokes issued her own
investigative report on the issues between Plaintiff and Judge
Cornwell-Williams and on the administrative issues affecting
Recorder's Court. (See Docs. 46-48.) In her report. Chief Judge
Stokes alleged that the City should have directed the complaints
against Plaintiff to her for investigation and resolution. (Doc.
46 at 4.) Chief Judge Stokes also alleges that Bowen's report was
flawed, improper, and incomplete. (Doc. 46 at 3.) Chief Judge
Stokes concluded that Judge Cornwell-Williams' complaints against
Plaintiff were not sustained by evidence, with the exception that
^^[Plaintiff's] departure from the courtroom was less than 100%
professional." (Doc. 46 at 27-29.)
                                      22
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 23 of 63

referred Plaintiff's charge to the Department of Justice ("DOJ"),

and the DOJ declined to file suit on November 30, 2018 and issued

Plaintiff her notice of right to sue. (Doc. 49 at 2.)

     On February 28, 2019, Plaintiff filed suit in this Court.

(Doc. 1.) Plaintiff filed her Second Amended Complaint on August

20, 2019. (Doc. 19.) In her Second Amended Complaint, Plaintiff

advances five counts against the City related to her employment

and termination. In Counts One and Three, Plaintiff alleges that

the City discriminated against her based on her race in violation

of Title VII and 42 U.S.C. § 1981, respectively. (Doc. 19 at 12-

16.) In Counts Two and Four, Plaintiff alleges that the City

retaliated against her after she engaged in protected activity in

violation of Title VII and 42 U.S.C. § 1981, respectively. (Id. at

14-18.) Finally, in Count Five, Plaintiff alleges that the City

violated the Georgia Whistleblower Act. (Id. at 19.) On February

24, 2020, the City filed a Motion for Summary Judgement on all of

Plaintiff's claims. (Doc. 37.) Plaintiff has opposed the City's

motion. (Doc. 53.)

                          STANDAPD OF REVIEW


     According to Fed. R. Civ. P. 56(a), "'[a] party may move for

summary judgment, identifying each claim or defense—or the part of

each claim of defense—on which summary judgment is sought." Such

a motion must be granted ^'if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Id. The ^^purpose of summary

                                   23
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 24 of 63

judgment is to ^pierce the pleadings and to assess the proof in

order to see     whether       there   is     a    genuine   need    for   trial.'

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (quoting Fed.

R. Civ. P. 56 advisory committee notes).

     Summary judgment is appropriate when the nonmoving party

^^fails to make a showing sufficient to establish the existence of

an element essential to that party's case, and on which that party

will bear the burden of proof at trial." Celotex Corp. v. Catrett,

477 U.S. 317, 322, 106 S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986).

The substantive law governing the action determines whether an

element is essential. DeLong Equip. Co. v. Wash. Mills Abrasive

Co., 887 F.2d 1499, 1505 (11th Cir. 1989).

     As the Supreme Court explained:

     [A] party seeking summary judgment always bears the
     initial responsibility of informing the district court
     of   the   basis    for    its    motion,      and   identifying      those
     portions    of     the    pleadings,         depositions,      answers   to
     interrogatories, and admissions on file, together with
     the affidavits, if any, which it believes demonstrate
     the absence of a genuine issue of material fact.

Celotex, 477 U.S. at 323, 106 S. Ct. at 2553. The burden then

shifts to the nonmoving party to establish, by going beyond the

pleadings, that there is a genuine issue concerning facts material

to its case. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991).

     The Court must review the evidence and all reasonable factual

inferences arising from it in the light most favorable to the

                                         24
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 25 of 63

nonmoving party. Matsushita, 475 U.S. at 587-88, 106 S. Ct. at

1356. However, the nonmoving party ^'must do more than simply show

that there is some metaphysical doubt as to the material facts."

Id., 475 U.S. at 586, 106 S. Ct. at 1356. A mere """scintilla" of

evidence, or simply conclusory allegations, will not suffice. See,

e.g., Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th Cir.

1998). Nevertheless, where a reasonable fact finder may ""draw more

than one inference from the facts, and that inference creates a

genuine issue of material fact, then the Court should refuse to

grant summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-

34 (11th Cir. 1989).

                                  ANALYSIS


I.     TITLE VII PERSONAL STAFF EXEMPTION


       As an initial matter, the City argues that Plaintiff is not

an    employee   for   purposes   of    Title     VII.   (Doc.   37   at   14.)

Specifically, the City contends that Plaintiff was a member of

Chief Judge Stokes's personal staff and, therefore, was not an

employee for Title VII purposes. (Id.) In response. Plaintiff notes

that the City admitted Plaintiff was an employee for Title VII

purposes in its Answer. (Doc. 53 at 2.)

       Title VII prohibits employers from discriminating against

individual     employees   because     of   the   employee's     race,   color,

religion, sex, or national origin. See 42 U.S.C. § 2000e-2(a). The

term ""employee" is defined under Title VII as

       an individual employed by an employer, except that the
       term "employee' shall not include any person elected to
                                       25
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 26 of 63

     public office in any State or political subdivision of
     any State by the qualified voters thereof, or any person
     chosen by such officer to be on such officer's personal
     staff, or an appointee on the policy making level or an
     immediate adviser with respect to the exercise of the
     constitutional or legal powers of the office.

42 U.S.C. § 2000e(f). Title VII does not define the term ^'personal

staff," and the Eleventh Circuit has not addressed whether a clerk

of court is considered the personal staff of an elected judge.

^'Courts   have construed the personal staff exemption         narrowly,

however, because ^Congress intended . . . the . . . exception to

apply only to those individuals who are in highly intimate and

sensitive positions of responsibility on the staff of the elected

official.' " Milliones v. Fulton Cty. Gov't, No. 1:12-CV-3321-TWT,

2013 WL 2445206, at *4 (N.D. Ga. June 5, 2013) (quoting Teneyuca

V. Bexar Cty., 767 F.2d 148, 150 (5th Cir. 1985)); see also Wall

V. Coleman, 393 F. Supp. 826, 829-31 (S.D. Ga. 1975). ^^The term

^personal staff ^embodies the general and traditional proposition

that positions of confidentiality, policy-making, or acting and

speaking on behalf of the chief are truly different from other

kinds of employment.' " Milliones, 2013 WL 2445206, at *4 (quoting

Shahar v. Bowers, 114 F.3d 1097, 1104 n.l5 (11th Cir.1997)).

     ^'The determination of whether an individual is part of an

elected official's personal staff involves a           ^highly factual'

inquiry that focuses on       Hhe nature and circumstances of the

employment relationship between the complaining individual and the

elected official . . . .' " Milliones, 2013 WL 2445206, at *4

(quoting Teneyuca, 767 F.2d at 152); Frazier v. Smith, 12 F. Supp.
                                   26
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 27 of 63

2d 1362, 1367 (S.D. Ga. 1998). When making such determinations,

courts    have    considered       the   following        non-exhaustive      list   of

factors:


       (1) Whether the elected official has plenary powers of
       appointment and removal, (2) whether the person in the
       position at issue is personally accountable to only that
       elected official, (3) whether the person in the position
       at issue represents the elected official in the eyes of
       the public, (4) whether the elected official exercises
       a considerable amount of control over the position, (5)
       the level of the position within the organization's
       chain of command, and (6) the actual intimacy of the
       working relationship between the elected official and
       the person filling the position.

Laurie v. Ala. Ct. of Grim. App., 88 F. Supp. 2d 1334, 1338 (M.D.

Ala.    2000)    aff'd,    256   F.3d    1266     (11th    Cir.    2001)    (citations

omitted);    Milliones, 2013 WL 2445206,              at *4. ''[C]ourts        rarely

decide the personal staff exemption issue even at the summary

judgment stage,          Msjince    this determination            demands    extensive

factual analysis . . . .' " Milliones, 2013 WL 2445206, at *4

(quoting Frazier v. Smith, 12 F. Supp. 2d at 1367; see also

Teneyuca, 767 F.2d at 152 (noting that the determination of the

'^personal      staff"    exception      ""does    not     lend    itself    well    to

disposition by summary judgment").

       Construing the facts in the light most favorable to Plaintiff,

the    Court cannot find as a matter of law                 that Plaintiff was a

member of Chief Judge Stokes's personal staff. Although Chief Judge

Stokes possessed the authority to hire and terminate Plaintiff and

frequently met with Plaintiff, these facts alone are insufficient

to conclude that Plaintiff was a member of her personal staff. See

                                          27
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 28 of 63

Hart V. Edwards, No. 3:07-CV-64(CDL), 2009 WL 691069, at *6 (M.D.

Ga. Mar. 11, 2009) (determining that a sheriff's authority to hire

and terminate the plaintiff did not make the plaintiff a member of

his   personal       staff).    Plaintiff        testified     that     her   primary

responsibilities included communicating regularly with all of the

judges and facilitating court-wide operations. See Laurie, 88 F.

Supp. 2d at 1348 (finding staff attorneys exempt personal staff in

part because ^'the staff attorneys perform work and are answerable

only to the judge for whom they work, not the court as a whole").

Plaintiff was not only accountable to Chief Judge Stokes nor did

Plaintiff only represent Chief Judge Stokes to the public. Rather,

Plaintiff     was    required       to   support    and      represent    all   three

Recorder's Court judges. Because the City has not shown as a matter

of law that Plaintiff falls within the personal staff exemption,

the City is not entitled to summary judgment based upon the

exemption.

II.   RACE DISCRIMINATION CLAIMS


      Next,   the     City   contends       that   it   is   entitled    to   summary

judgment on Plaintiff's race discrimination claims. (Doc. 37 at

1.)   In   Counts     One    and    Three    of    Plaintiff's     Second     Amended

Complaint, Plaintiff alleges that the City discriminated against

her based on        her   race in    violation of Title         VII and   42 U.S.C.

§ 1981. (Doc. 19 at 12-16.) Although separately listed in her

complaint, the analyses for Title VII and § 1981 claims are

functionally the same. See Snider v. Jefferson State Cmty. Coll.,

                                            28
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 29 of 63

344 F.3d 1325, 1331 (11th Cir. 2003) ('MW]hen utilized as parallel

remedies for such discrimination, the elements of a claim under

each are identical."); Standard v. A.B.E.L. Servs., Inc., 161 F.3d

1318, 1330 (11th Cir. 1998) (noting that Title VII and § 1981 "'have

the   same    requirements       of   proof      and   use   the    same      analytical

framework"); Flowers v. Troup Cty., Ga., Sch. Dist., 803 F.3d 1327,

1335 n.7 (11th Cir. 2015) (^^Though [the plaintiff] brought claims

under the Fourteenth Amendment's Equal Protection Clause and 42

U.S.C. §§ 1981 and 1983 as well, their fates rise and fall with

his Title VII claim.").

      Title       VII    prohibits        an     employer       from    intentionally

"discriminat[ing] against any individual with respect to [her]

compensation,       terms,      conditions,      or    privileges      of    employment,

because      of   such   individual's          race,   color,    religion,      sex,   or

national      origin."     42    U.S.C.    §     2000e-2(a)(1). ""^Discrimination

claims brought under Title VII are typically categorized as either

mixed-motive or single-motive claims." Quiqq v. Thomas Cnty. Sch.

Dist., 814        F.3d   1227,   1235 (11th Cir.         2016). An          employee   can

succeed on a mixed-motive claim by showing that illegal bias, such

as bias based on race, ^'was a motivating factor for an adverse

employment action, even though other factors also motivated the

action." Id. (internal quotations omitted). In contrast, single-

motive claims require a plaintiff to show that bias was the true

reason for the adverse action. Id. ^"Single-motive and mixed-motive




                                           29
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 30 of 63

discrimination     claims   can    be    established   with   either   direct   or


circumstantial evidence." Id.


       In this case. Plaintiff asserts that the City investigated

her and terminated her employment because of her race.^s Plaintiff

alleges discrimination under both a single-motive theory and a

mixed-motive theory.26 (See             Doc. 19 at ^ 74; Doc. 53 at 7.)


25   In her response. Plaintiff does not clearly allege how the
City discriminated against her. Based on the Court's review of her
Second Amended Complaint, Plaintiff seems to allege that the City
discriminated against her on two instances: (1) when the City
investigated Plaintiff; and (2) when Shonka, a City Manager, upheld
Plaintiff's termination. (Doc. 19 at                74, 96.) It is undisputed
that the City did not terminate Plaintiff's employment—Plaintiff
admits that Dan Massey, Clerk of Superior Court, initially
terminated her on September 9, 2016. (Doc. 53, Attach. 11 at 55
116, 118.) Massey was not a City employee, but he terminated
Plaintiff after the Superior Court temporarily suspended the
administrative authority of Chief Judge Stokes and designated
Massey as the supervisor of all personnel of Recorder's Court.
(Doc. 44, Attach. 3 at 2.) Although there remains an open question
as to whether the Superior Court's exercise of supervisory
authority over the administrative affairs of Recorder's Court was
lawful, that question is not before the Court. The question before
the Court is whether the City unlawfully terminated Plaintiff.
Viewing the facts in the light most favorable to Plaintiff,
Plaintiff     would   not   have    been       terminated   had   Peter   Shonka,
Assistant City Manager, not upheld Massey's decision. Moreover, in
her December 21, 2016 EEOC charge. Plaintiff alleged that
discrimination and retaliation occurred on September 14, 2016—the
date Shonka upheld her termination. Accordingly, the Court will
construe Plaintiff s complaint as alleging discrimination and
retaliation when Shonka effectively terminated Plaintiff by
upholding Massey's decision on September 14, 2016.
26     Plaintiff does not argue a mixed-motive theory in her response
to the City's motion for summary judgment. However, in her Second
Amended Complaint, Plaintiff makes a passing reference to a mixed-
motive theory of race discrimination. (See Doc. 19 at 55 74, 96.)
Because Plaintiff has only made a passing reference to a mixed-
motive theory and has failed to address the theory in her response
to the City's motion for summary judgment, it would not be improper
for the Court to only consider her discrimination claims under a
single-motive theory. See Smith v. Vestavia Hills Bd. of Educ.,
791 F. App'x 127, 130 (11th Cir. 2019) (citing Keaton v. Cobb Cty.,
                                          30
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 31 of 63

Plaintiff also alleges that she has provided direct evidence of

discrimination.       (Doc.   53    at   3-5.)       The    Court        will   address

Plaintiff's     arguments     on   direct     evidence      and    each     theory   of

discrimination in turn.


     A.   Direct Evidence of Discrimination


     First,     Plaintiff     contends    that   she       has    presented      direct

evidence that the City discriminated against her based on her race.

(Id. at 3-5.) ^^Direct evidence of employment discrimination is

evidence from which a trier of fact could conclude, based on a

preponderance of the evidence, that an adverse employment action

was taken against the plaintiff on the basis of a protected

personal characteristic." Wright v. Southland Corp., 187 F.3d

1287, 1293 (11th Cir. 1999). ''Evidence is direct when it is

sufficient      to    prove    discrimination          without       inference       or

presumption." Clark, 990 F.2d at 1223 (citing Carter v. City of

Miami, 870 F.2d 578, 581-82 (11th Cir. 1989)). Thus, "[o]nly the

most blatant remarks whose intent could only be to discriminate

constitute direct evidence." Clark, 990 F.2d at 1223.

     Plaintiff claims that Judge Cornwell-Williams's "attitudes

about   race"   and    comments    about      race    are       direct    evidence   of

discrimination. (Doc. 53 at 3-5.) Under a generous reading of

Plaintiff s     response.      Plaintiff       seems       to     rely    on    several



No. 08-11220, 2009 WL 212097, at *10 (11th Cir. Jan. 30, 2009))
("[A] plaintiff cannot make only a 'passing reference to a mixed-
motive theory' to sufficiently raise the issue."). Nevertheless,
the Court will address both theories of discrimination.
                                         31
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 32 of 63

statements    by    Judge   Cornwell-Williams    as   direct    evidence    of

discrimination, including: (1) Judge Cornwell-Williams's comments

to Plaintiff about the number of black people in the Clerk's

Office;     (2)   Judge   Cornwell-Williams's    comment    that   Plaintiff

needed to hire more white people; and (3) Judge Cornwell-Williams's

accusation that Plaintiff is racist.2'' (Id. at 5.) Plaintiff argues

that these statements constitute direct evidence that the City

discriminated against her because the City only investigated her

and terminated her after Judge Cornwell-Williams requested that it

do so. (Id. at 6.) After careful review of the record, the Court

finds that Plaintiff has failed to present direct evidence of

discrimination.


      When a plaintiff offers statements as direct evidence of

discrimination, ^^[t]he proffered statements must both ^reflect a

discriminatory attitude and tie the discriminatory attitude to the

relevant employment decision.' " E.E.O.C. v. TBC Corp., 889 F.

Supp. 2d 1368, 1375 (S.D. Ga. 2012) (quoting Bernstein v. Sephora,

182 F. Supp. 2d 1214, 1217 (S.D. Fla. 2002)). The "'biased statement

by a decision-maker must be made concurrently with the adverse

employment event, such that no inference is necessary to conclude

that the bias necessarily motivated the decision." Williamson v.

Adventist Health Sys/Sunbelt, Inc., 372 F. App'x 936, 940 (11th


      The   Court   notes   that it   had   difficulty     discerning     which
evidence Plaintiff believed constituted direct evidence. However,
the Court generously construed Plaintiff s response to refer to
the    above-mentioned       statements     as    direct       evidence     of
discrimination.
                                      32
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 33 of 63

Cir. 2010) (citing Damon v. Fleming Supermarkets of Fla., Inc.,

196 F.3d 1354, 1358-59 (11th Cir. 1999)); TBC Corp., 889 F. Supp.

2d at 1375 (citing Williamson, 372 F. App'x at 940) (""A biased

statement, separate in time from the employment decision under

challenge, is not direct evidence of discrimination."); Minhnqoc

P. Tran v. The Boeing Co., 190 F. App'x. 929, 932 (11th Cir. 2006)

(finding that a supervisor calling the plaintiff a ^^stupid Asian"

was   not   direct   evidence    of   discrimination   because    the   comment

 [did] not specifically address, nor was it made in the context

of. Plaintiff's termination from employment.").

      In this case.      Judge    Cornwell-Williams's comments are          not

direct evidence that the City discriminated against Plaintiff.

Judge Cornwell-Williams's comments were not made in the context of

or concurrently with the decision to investigate Plaintiff or the

decision    to   terminate      Plaintiff's   employment.   Although       Judge

Cornwell-Williams's      comments     could   indicate   that    she    harbored

racial animus towards the number of black employees in the Clerk's

Office, none of her alleged comments specifically addressed the

complaint she filed against Plaintiff, the City's investigation of

Plaintiff, or the City's termination of Plaintiff's employment.

See Morrison v. City of Bainbridge, Ga., 432 F. App'x 877, 880

(11th Cir. 2011) (''Although one could infer from [the supervisor's]

statement that he harbored an animus toward older workers, it does

not unambiguously suggest that [the plaintiff] was terminated

because of her age."); Damon, 196 F.3d at 1358-59 (finding that a

                                        33
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 34 of 63

decision-maker's        comment   that    '^what     the    company     needed    was

aggressive      young   men . .          was   not    direct    evidence     of age

discrimination because ^'the comment still requires [the court] to

infer    that   [the    employer's]    interest      in     promoting     young   men

motivated his decision to terminate [the plaintiff]"). At most.

Judge Cornwell-Williams's statements about the racial makeup of

the   Clerk's    Office   could   be   used    to   infer    that   she   filed   her

complaint based, in part, on Plaintiff's race; however, the need

for an such inference would constitute circumstantial evidence.

Clark, 990 F.2d at 1223 (citing Carter, 870 F.2d at 581-82).

        The United States District Court for the Middle District of

Florida addressed similar circumstances in Boyce v. Belden, No.

3:99-CV-126(DF), 2002 WL 171697, at *1 (M.D. Ga. Jan. 30, 2002).

In Boyce, the district court considered whether statements made by

the plaintiff's supervisor, the superintendent, constituted direct

evidence of discrimination. 2002 WL 171697, at *1. The plaintiff,

a black female, was hired as the principal of a predominantly white

elementary school. Id. During the plaintiff's employment, the

superintendent made several comments to the plaintiff about racial

tension in the school. Id. For example, the superintendent stated

that the plaintiff needed to hire a white male as vice principal

^^for the community" and that the school was no longer a ^^lily-

white" school. Id. The superintendent also stated that the school

should not pursue an African American studies program because the

plaintiff s appointment as principal had created too much racial

                                         34
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 35 of 63

tension. Id. Subsequently, the school board voted not to renew the

plaintiff's contract and transferred her to another school as a

teacher. Id. at *4. The plaintiff alleged that the superintendent

and the county discriminated against her based on her race and

argued that the superintendent's comments were direct evidence of

discrimination. Id. In considering the plaintiff's argument, the

district court stated:


     While it is true that the statements cited by Plaintiff
     might   be   used   to   show   that    [the   defendant
     superintendent] perceived that racial tensions did exist
     at Walker Park, none of these statements shows that
     Defendant Walton County actually made any employment
     decisions      because   of   Plaintiff's    race.    At     most,
     statements might be used to infer that Defendant Walton
     County transferred Plaintiff to mitigate these tensions;
     however, to make such an inference would be to treat the
     statements as indirect.


Id. at *5. The district court further noted that ^'because the

superintendent was not a final decision maker as to the transfer

of [the plaintiff], her comments cannot serve as direct evidence

of discrimination." Id.


     Similar   to    the   superintendent   in   Boyce,   Judge    Cornwell-

Williams made comments about the racial makeup of the Clerk's

Office, however, none of her statements show that the City made

employment decisions because of Plaintiff's race. In addition.

Judge Cornwell-Williams was not a final decision-maker in the

City's decision to investigate or terminate Plaintiff. Cutter made

the decision to initiate the investigation {Doc. 42, Attach. 8 at

2) and Massey and Shonka made the decision terminate Plaintiff's

employment (Doc. 44, Attach. 2 at 2). While Judge Cornwell-Williams
                                    35
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 36 of 63

did request that the City investigate Plaintiff (Doc. 42, Attach.

4 at 3), her request was not the sole basis for the investigation.

The City has shown that it investigated Plaintiff because Plaintiff

walked out of Judge Cornwell-Williams's courtroom, because Perry-

Brown alleged that Plaintiff was retaliating against her, and

because   Plaintiff's   communication     and   administrative     oversight

issues continued to ^'negatively impact Court operations." (Doc.

42, Attach. 8 at 2.) Plaintiff has also failed to provide any

evidence that Judge Cornwell-Williams had any involvement with

Massey or Shonka's decisions to terminate Plaintiff.           Accordingly,


28   In her response. Plaintiff vaguely alleges a "cat's paw"
theory of discrimination. Specifically, Plaintiff argues that
Judge Cornwell-Williams's alleged racial animus should be
"imputed" to the decision-makers (Cutter, Massey, and Shonka)
because the City blindly followed Judge Cornwell-Williams's order
to investigate Plaintiff and Plaintiff's termination was based on
the findings of the investigation. (Doc. 53 at 5.) "When a claim
involves an adverse employment action that occurs based on a biased
recommendation by a party without decisionmaking authority, a
plaintiff can establish liability under the cat's paw theory."
Duncan v. Alabama, 734 F. App'x 637, 639 (11th. Cir. 2018) (citing
Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1331-32 (11th Cir.
1999)). "Under that theory, if the decision-making party followed
the biased recommendation without independently investigating the
complaint—essentially acting as a rubber stamp of the biased
recommendation—then     the   recommender's     discriminatory     animus is
imputed to the decisionmaker." Id. "However, the plaintiff must
prove that the discriminatory animus behind the recommendation,
and not the identified employee misconduct, was an actual cause of
the adverse employment action." Id. "When an employer makes an
effort to independently investigate before making an adverse
employment decision, it should not be held liable for another
employee's hidden discriminatory motives." Duncan, 734 F. App'x
at 639 (citing Llampallas v. Mini-Circuits, Lab., Inc., 163 F.3d
1236, 1249-50 (11th Cir. 1998)).
     Plaintiff cannot establish          liability   under   the   cat's   paw
theory. First, the City decided to investigate Plaintiff because
of the ongoing administrative issues within Recorder's Court,
because Perry-Brown alleged that Plaintiff retaliated against her,
                                    36
      Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 37 of 63

the    Court     finds   that   Plaintiff        has   failed   to    provide    direct

evidence of discrimination.


        B.     Single-Motive Theory of Discrimination

        Next,     Plaintiff      contends        that    she    can      prove        race

discrimination       under a     single-motive theory. When              a    plaintiff

attempts to prove discrimination under a single-motive theory

based on circumstantial evidence, the Court employs the burden-

shifting framework established by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d

668 (1973). Burke-Fowler v. Orange Cty., Fla., 447 F.3d 1319, 1323

(11th     Cir.   2006). Under        the   McDonnell     Douglas      framework, the



and because Judge Cornwell-Williams alleged that Plaintiff walked
out of her courtroom. Plaintiff has provided no evidence that the
City merely "rubber stamped" Judge Cornwell-Williams's request
that the City investigate Plaintiff. Second, the City terminated
Plaintiff's employment only after an independent investigation
that involved interviews of forty-seven current and former
employees. Bowen also interviewed both Judge Cornwell-Williams and
Plaintiff as part of the investigation. Plaintiff has not presented
evidence that Judge Cornwell-Williams influenced the investigation
or that Massey or Shonka received any recommendations from Judge
Cornwell-Williams. Additionally, Massey and Shonka based their
decisions to terminate Plaintiff on non-discriminatory reasons-
Plaintiff s       violation     of   City    policies     and   the    need     for    new
leadership in the Clerk's Office. See Anterio v. City of High
Springs Fla., 762 F. App'x 891, 899 (11th Cir. 2019) ("[T]he cat's
paw theory does not apply under our precedent because [the city
manager] conducted an independent investigation into [the
supervisor's] allegations and made an independent decision to
terminate [the plaintiff] based on non-discriminatory reasons.").
See also Zinnerman v. Worthington Indus., Inc., 764 F. App'x 845,
847 (11th Cir. 2019) (finding that the employer was not liable
under a cat's paw theory where the plaintiff presented no evidence
that the decisionmaker was influenced by another employee's
discriminatory animus, even if the decision maker considered the
employee's discriminatory opinions). Accordingly, the Court finds
that Judge Cornwell-Williams's alleged racial animus cannot be
imputed to the City.
                                            37
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 38 of 63

plaintiff has the initial burden of establishing a prima facie

case of discrimination. McDonnell Douglas, 411 U.S. at 802, 93 S.

Ct. at 1824. If a plaintiff can demonstrate the elements of a prima

facie case, then a burden of production falls to the employer to

articulate a legitimate, nondiscriminatory reason for the adverse

employment action. Lewis v. City of Union City, Ga., 918 F.Sd 1213,

1221 (11th Cir. 2019). If the employer articulates a legitimate,

nondiscriminatory reason, the       burden then shifts back to the

plaintiff to demonstrate that the employer's stated reason was a

pretext for discrimination. Id. The Court will address the steps

of the McDonnell Douglas framework in turn.

           1. Prima Facie Case


     Under the McDonnell Douglas framework Plaintiff must first

establish a prima facie case of race discrimination. To establish

a prima facie case of discrimination. Plaintiff must prove four

elements: (1) that she belongs to a protected class, (2) that she

was subjected to an adverse employment action, (3) that she was

qualified to perform the job in question, and (4) that her employer

treated ^^similarly situated" employees outside         her   class more

favorably.29 Lewis, 918 F.3d at 1220-21. The parties do not dispute

that Plaintiff, a black female, is a member of a protected class.




29   A plaintiff can also establish the fourth prong of a prima
facie case by showing that she ^^was replaced by someone outside of
the protected class." Cuddeback v. Fla. Bd. of Educ., 381 F.3d
1230, 1235 (11th Cir. 2004). Plaintiff, however, has not presented
any evidence that she was replaced by an employee outside of her
protected class.
                                   38
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 39 of 63

was qualified for the job, and suffered an adverse employment

action when the City terminated her employment. The City argues

that it is entitled to summary judgment because Plaintiff has

failed to identify a similarly situated comparator who was treated

more favorably. (Doc. 37 at 20.)

     The United States Court of Appeals for the Eleventh Circuit

has held that the comparator analysis must be conducted at the

prima    facie   stage   of   the   McDonnell          Douglas   burden-shifting

framework        and     that       '^a         plaintiff        asserting    an

intentional-discrimination      claim          under   McDonnell   Douglas   must

demonstrate that she and her proffered comparators were ^similarly

situated in all material respects.' " Lewis, 918 F.3d at 1218.

Generally, a similarly situated comparator will have '^engaged in

the same basic conduct (or misconduct) as the plaintiff," ^Vill

have been subject to the same employment policy, guideline, or

rule as the plaintiff," ^Vill ordinarily (although not invariably)

have been under the jurisdiction of the same supervisor as the

plaintiff," and "will share the plaintiff's disciplinary history."

Id. at 1227-28.


        In her response. Plaintiff identifies Judge Cornwell-Williams

as a comparator.       It is undisputed that Judge Cornwell-Williams,


30   In her deposition. Plaintiff actually dismissed Judge
Cornwell-Williams as a comparator and alleged that she was
similarly situated to Buddy Clay, the former Clerk of Recorder's
Court, and Beth Robinson, the former Human Resources Director for
the City. (Doc. 39, Attach. 3 at 204-205, 251.) However, "[t]here
is no burden upon the district court to distill every potential
argument that could be made based upon the materials before it on
                                          39
    Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 40 of 63

a   white   female,    is    outside   of      Plaintiff's       protected      class.

Plaintiff    argues    that     she    and     Judge     Cornwell-Williams           are

similarly situated because she and Judge Cornwell-Williams had the

same supervisor—Chief Judge Stokes—and the same duties—managing

Recorder's Court and serving the public. (Doc. 53 at 7.) Plaintiff

also argues that the City treated Judge Cornwell-Williams treated

more favorably because Plaintiff filed a ^^number of legitimate

complaints" against Judge Cornwell-Williams and the City did not

investigate her complaints. (Id. at 7-8.) Plaintiff, however, does

not argue that Judge Cornwell-Williams is subject to the same

employment policies nor does Plaintiff argue that Judge Cornwell-

Williams     engaged    in     the     same         misconduct     as     Plaintiff.

Specifically, Plaintiff does           not allege that            Judge   Cornwell-

Williams violated City policies or failed to effectively oversee

Recorder's Court operations.

      The Court finds that Plaintiff has failed to show that Judge

Cornwell-Williams      and   Plaintiff        are    similarly situated         in   all

material    respects    as    required    by        Lewis.   Plaintiff    and    Judge


summary judgment." Resolution Trust Corp. v. Dunmar Corp., 43 F.3d
587, 599 (11th. Cir. 1995) (citing Blue Cross & Blue Shield v.
Weitz, 913 F.2d 1544, 1550 (11th Cir. 1990)). ^'Rather, the onus is
upon the parties to formulate arguments; grounds alleged in the
complaint but not relied upon in summary judgment are deemed
abandoned." Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587,
599 (11th. Cir. 1995) (citing Road Sprinkler Fitters Local Union
No. 669 V. Indep. Sprinkler Corp., 10 F.3d 1563, 1568 (11th Cir.
1994)); Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th
Cir. 2001) (noting that arguments not raised in response to motion
for summary judgment are deemed abandoned). Accordingly, the Court
will only consider Plaintiff s comparator arguments alleged in her
response to the City's motion for summary judgment.
                                         40
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 41 of 63

Cornwell-Williams occupied distinct positions which required the

performance of different responsibilities. See Horn v. United

Parcel Servs., Inc., 433 F. App'x 788, 794 (11th Cir. 2011) (^MT]he

district    court   did    not   err      by    rejecting   [the     plaintiff's]

comparators   on    the    basis     of     material    differences    in    rank,

responsibilities, and supervisors."); Hill v. Emory Univ., 346 F.

App'x 390, 395 (11th Cir. 2009) (holding that plaintiff and his

purported comparator were not similarly situated in all material

respects because their respective jobs required the performance of

different   responsibilities).         As      Clerk,   Plaintiff    oversaw      the

administrative tasks of Recorder's Court, the hiring and firing of

Clerk's Office staff, and the communication between the judges,

law enforcement officials, attorneys, court personnel, and staff.

(Doc. 37, Attach. 1 at SI 24; Doc. 53, Attach. 11 SI 24.) Plaintiff

was also responsible for facilitating the exchange of information

between Recorder's Court, the public, and other courts. (Id.) As

the City highlights. Plaintiff's primary duty was to support the

Recorder's Court judges in managing their dockets and to oversee

the completion of administrative tasks. Unlike Plaintiff, Judge

Cornwell-Williams held judicial responsibilities, was elected to

her position, and only managed her own dockets.

      [D]ifferences       in   job   ranks . . . are          not,    in    and    of

themselves, dispositive as to whether the two individuals may be

compared for the purposes of evaluating a discrimination claim

. . . ." Rioux V. City of Atlanta, 520 F.3d 1269, 1281 (11th Cir.

                                          41
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 42 of 63

2008). However, rank matters because ^^the                       relevant inquiry is

whether the employer subjected differently ranked employees to the

same or different employment policies." Smith v. Lockheed-Martin

Corp., 644 F.3d 1321, 1326 (11th Cir. 2011) (citing Lathem v. Dep't

of Child. & Youth Servs., 172 F.3d 786, 793 (11th Cir. 1999)).

Plaintiff argues that the City treated Judge Cornwell-Williams

more favorably by applying employment policies—namely, the City's

investigation policy—differently to Judge Cornwell-Williams than

to    Plaintiff.     Specifically,          Plaintiff      alleges       that   the   City

ignored    Plaintiff s complaints lodged                  against    Judge      Cornwell-

Williams,    but the        City    investigated         Judge    Cornwell-Williams's

complaints lodged against Plaintiff. (Doc. 53 at 7-8.) However,

Plaintiff    has     not    shown    that    she    and    Judge    Cornwell-Williams

engaged in similar misconduct or that the City had supervisory

authority over Judge Cornwell-Williams. While Plaintiff alleges

that she filed several complaints against Judge Cornwell-Williams,

Plaintiff     does     not     specify       what    these       complaints      alleged.

Regardless, the evidence shows that the City had the authority to

investigate     Plaintiff,          but   did      not    have     the    authority    to

investigate Judge Cornwell-Williams. (Doc. 38 at S[ 8 (^^The City

cannot    discipline,        terminate,       or    remove   elected       judges     from

office."); Doc. 41, Attach. 6 at 2 (^'Please remember that the

misconduct of a Judge is reported to the Chief Judge with a copy

to   [Cutter].").)         Accordingly,      even    if    Judge    Cornwell-Williams

engaged in similar misconduct, the City could not treat Judge

                                            42
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 43 of 63

Cornwell-Williams     more favorably than       Plaintiff if it           had    no

supervisory authority to investigate or discipline Judge Cornwell-

Williams.   Because     Plaintiff   has    failed   to    present     a   proper

comparator, the Court finds that Plaintiff has failed to establish

a prima facie case of discrimination.

            2. Legitimate, Nondiscriminatory Reasons

     Even if Plaintiff had established a prima facie case, the

City has proffered a legitimate, nondiscriminatory reason for her

termination.    Under    the   McDonnell    Douglas      framework,       once    a

plaintiff establishes a prima facie case of discrimination, an

employer "must articulate a legitimate, nondiscriminatory reason




     A plaintiff does not necessarily have to establish the
existence of a comparator employee to survive summary judgment.
Instead, a plaintiff can "survive summary judgment if he [or she]
presents circumstantial evidence that creates a triable issue
concerning the employer's discriminatory intent." Smith v.
Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). "A
triable issue of fact exists if the record, viewed in a light most
favorable to the plaintiff, presents *a convincing mosaic of
circumstantial evidence that would allow a jury to infer
intentional discrimination by the decisionmaker.' " Id. (quoting
Silverman v. Bd. of Educ., 637 F.3d 729,734 (7th Cir. 2011)).
Plaintiff does not allege that she has presented a convincing
mosaic of circumstantial evidence; however, even if she had alleged
a convincing mosaic theory, the record is insufficient to allow a
jury to infer that the City intentionally discriminated against
Plaintiff. Plaintiff has not presented any evidence that the City
"consciously injected race considerations into its discipline
decision making without an adequate explanation for doing so."
Smith, 644 F.3d at 1341. Moreover, the evidence does not establish
a pattern of discipline by the City against black employees-
Plaintiff has provided no evidence that the City chose not to
investigate complaints against other white employees which it had
supervisory authority over. Additionally, Plaintiff has not
presented   any evidence that Massey or Shonka considered
Plaintiff's race at all in their decision to terminate Plaintiff's
employment.
                                    43
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 44 of 63

for the challenged employment action." Chapman v. AI Transport,

229 F.3d 1012, 1024 (11th Cir. 2000). "'However, the employer's

burden is merely one of production; it need not persuade the court

that it was actually motivated by the proffered reasons." Id.

     The City alleges that it terminated Plaintiff s employment

because she violated City policies, demonstrated poor leadership,

and "perpetuated and exacerbated" the "dysfunction of Recorder's

Court . . . ." (Doc. 37 at 22-24.) The Court finds that the City

has met its     burden   under the   McDonnell      Douglas framework. See

Cusick V. Yellowbrook, Inc., 607 F. App'x 953, 955 (11th Cir. 2015)

(finding   "deficient      leadership      skills"    a    legitimate,     non-

discriminatory reason for an adverse employment action); Benjamin

V. SNF Holding Co., 602 F. App'x 758, 762 (11th Cir. 2015). See

also Morrison, 432, F. App'x at 881 (finding creation of "an

unsatisfactory    and    conflict-driven      work     environment"      was   a

legitimate,     nondiscriminatory         reason     for   the   plaintiff's

termination).    Because    the   City      has    articulated   legitimate,

nondiscriminatory reasons for Plaintiff's termination, the burden

is on Plaintiff to demonstrate that the City's stated reasons are

pretext and the true reason for her termination was discrimination.

See Lewis, 918 F.3d at 1221.

           3. Pretext


     When reviewing an employer's given reason for terminating a

plaintiff's employment, "our sole concern is whether unlawful

discriminatory animus motivated the decision." Alvarez v. Royal

                                     44
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 45 of 63

Atl. Developers, Inc., 610 F.3d 1253, 1266 (11th Cir. 2010). In

conducting this analysis, courts, however, are not to function as

a "super-personnel department." Alvarez, 610 F.3d at 1266. In fact,

the law is clear that "Title VII does not allow federal courts to

second-guess    nondiscriminatory    business   judgments

Flowers, 803 F.3d at 1338. Thus, "an employer who fires an employee

under the mistaken but honest impression that the employee violated

a work rule is not liable for discriminatory conduct." Damon, 196

F.3d at 1363 n.3. "Put frankly, employers are free to fire their

employees for ^a good reason, a bad reason, a reason based on

erroneous facts, or for no reason at all, as long as its action is

not for a discriminatory reason.' " Id. (quoting Nix v. WLCY

Radio/Rahall Commc'ns, 738 F.2d 1181, 1187 (11th Cir. 1984)).

       At this point, the Court notes that Plaintiff's response brief

plainly fails to address whether the City's proffered reasons for

her termination are pretext. Plaintiff has not shown, or argued,

that the City actually terminated her employment because of her

race. Although the City specifically raises the argument that

Plaintiff cannot show pretext. Plaintiff does not address this

argument in her response brief. The Eleventh Circuit has made clear

that


       [i]n opposing a motion for summary judgment, a party may
       not rely on her pleadings to avoid judgment against her.
       There is no burden upon the district court to distill
       every potential argument that could be made based upon
       the materials before it on summary judgment. Rather, the
       onus is upon the parties to formulate arguments; grounds
       alleged in the complaint but not relied upon in summary
       judgment are deemed abandoned.
                                    45
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 46 of 63


Edmondson v. Bd. of Trustees of Univ. of Ala., 258 F. App'x 250,

253 (11th       Cir. 2007) (citing Resolution Trust Corp.                         v.   Dunmar

Corp., 43 F.3d 587, 599 (11th cir. 1995)). Accordingly, summary

judgment is appropriate on Plaintiff's race discrimination claims

because       she    failed       to    address      pretext    in   her   response.      See

Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir. 2001)

(noting that arguments not raised in response to motion for summary

judgment are deemed abandoned); Tighe v. Worldspan, LP, No. 1:08-

CV-1889, 2010 WL 11500518, at *32, (N.D. Ga. Jan. 20, 2010), report

and   recommendation          adopted         by.    No.   1:08-CV-1889-RLV,       2010    WL

11507853, at *1, (N.D. Ga. Feb. 25, 2010) ("Plaintiff does not

address pretext in her response brief . . ., and has, therefore,

failed to raise a genuine factual issue as to whether Defendant's

proffered reasons are pretextual.").

      Even      if    the     Court      broadly      construed      other   sections      of

Plaintiff's         response       brief      as    arguments     related    to    pretext.

Plaintiff has failed to show that the City's proffered reasons are

pretextual. For example, in her discussion of direct evidence,

which    offers       slightly         more    argument      than    her   discussion      of

circumstantial evidence. Plaintiff seems to argue that the City's

reasons for her termination—that she failed to effectively perform

her     job    duties       and    perpetuated         the     interpersonal      conflicts

affecting       Recorder's             Court—are      pretext     because    the       issues

affecting Recorder's Court existed prior to Plaintiff's employment

as Clerk. (Doc. 53 at 3-5.) Plaintiff also seems to contend both
                                                46
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 47 of 63

Massey and Shonka based their decisions to terminate Plaintiff's

employment on a racially motivated investigation influenced by

Judge Cornwell-Williams. (Id. at 5-6.) The Court finds that these

arguments are unsupported.

     To begin, the fact that issues affected Recorder's Court prior

to Plaintiff's employment does not show that the City's proffered

reasons are pretext. The City does not contend that Plaintiff

created the divide between Chief Judge Stokes and Judge Cornwell-

Williams; instead, the City argues that Plaintiff deepened the

division between the judges and failed to sufficiently oversee the

administrative operations of Recorder's Court. The record supports

the City's proffered reasons. Plaintiff testified that one of her

essential   job   functions   was   communicating   regularly   with    the

judges to facilitate court operations. (Doc. 39, Attach. 3 at 38.)

As such. Plaintiff was expected to ensure that Recorder's Court

functioned efficiently and effectively, regardless of any disputes

between the judges. Yet, Plaintiff has failed to produce evidence

that she fulfilled her duties, that Recorder's Court was operating

effectively, or that she facilitated communication between the

judges. In fact. Plaintiff admitted that she: (1) refused to meet

with Judge Cornwell-Williams one-on-one; and (2) walked out of

Judge Cornwell-Williams' courtroom despite the         Judge's request

that she stay in the courtroom. (Doc. 39, Attach. 3 at 79-80, 89-

90, 116.)




                                    47
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 48 of 63

      While the investigation uncovered misconduct by Chief Judge

Stokes     and    Scott-Brown      that   occurred       prior     to   Plaintiff s

employment,       the    City's   failure      to    excuse   Plaintiff's    policy

violations       and    refusal to serve       the    needs   of   Judge   Cornwell-

Williams ^^in light of those circumstances does not mean that its

actions    were        discriminatory."      Williams    v.    Housing     Auth.   Of

Savannah, Inc., No. 20-10809, 2020 WL 6335946, at *6 (11th Cir.

Oct. 29, 2020). As Clerk, Plaintiff was responsible for ensuring

Recorder's Court and the Clerk's Office operated effectively. Yet,

as the Superior Court of Chatham County noted in its Writ of

Prohibition,       [Plaintiff] and personnel within the clerk's office

have interfered with the ability of one of the judges to carry out

her duties" and ^Mt]he report plainly describes a clerk's office

that, at best, is unable to operate efficiently, and, at worst, is

actively obstructing justice." (Doc. 43, Attach. 4 at 1-2.) Thus,

the evidence supports the City's belief that Plaintiff perpetuated

the   problems         within   Recorder's     Court    and   Plaintiff     has    not

presented any evidence to rebut this finding. It is not the Court's

job to second-guess the City's business decision to seek new

leadership in the Clerk's Office. See Alvarez, 610 F.3d at 1266

(stating that '"it is not our role to second-guess the wisdom of an

employer's business decisions").

      As   for    Plaintiff's      argument     that    the   City's    reasons    are

pretext because Massey and Shonka relied on a racially motivated

investigation, the Court finds that this argument is unsupported.

                                          48
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 49 of 63

At no point does Plaintiff challenge Massey or Shonka's honest

belief    that   Plaintiff      violated    City   policies    and       failed    to

effectively perform her duties as Clerk. See Smith v. Papp Clinic,

P.A., 808 F.2d 1449, 1452-53 (11th Cir. 1987)                       the employer

fired an employee because it honestly believed that the employee

had violated a company policy, even if it was mistaken in such

belief, the discharge is not ^because of race.' "). Plaintiff also

provides no evidence that either decision-maker had a racially

discriminatory motive when terminating her employment.

     Even if Massy and Shonka reviewed the Report, Plaintiff has

not provided any evidence that the Report is discriminatory.

Notably, Plaintiff, in her response, does not dispute the findings

of the Report, including that Judge Stokes's feud with Judge

Cornwell-Williams was potentially based on race and that those

employees on ^Vudge Stokes's side," including Plaintiff, treated

white employees on ^Vudge Cornwell-Williams's side" unfavorably.

(Doc.    42, Attach.     9 at    18-19,    20.) Although      the    Report       does

conclude that the conflict between Chief Judge Stokes and Judge

Cornwell-Williams was potentially based on race and that Plaintiff

tolerated race as a factor in work-related matters. Plaintiff has

not produced any evidence that Massy or Shonka considered the

racial    tension   in   Recorder's    Court   as   a   reason      to    terminate

Plaintiff's employment.

        Finally, Plaintiff is incorrect that Massey and Shonka made

their decisions to terminate Plaintiff based only on the findings

                                       49
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 50 of 63

of the Report. The facts of this case show that Massey did review

the Report, but Massey relied primarily on his personal experiences

with Plaintiff and his opinion that Plaintiff ^'was not an effective

administrator" and      [did       not]   have    good    working    knowledge of

Recorder's Court operations . . .                (Doc. 40, Attach. 8 at 5 6.)

Massey also relied on the fact that ^^bottlenecks in shared court

operations    originated     in    Recorder's      Court    under    [Plaintiff's

leadership]"    and   that    Massey       ^''received    complaints     from    law

enforcement    personnel,         attorneys,      and     citizens    about     poor

recordkeeping . . ." that led to delays in court. (Doc. 40, Attach.

8 at     8-9.) Shonka relied, in part, on the evidence that Massey

and Plaintiff presented at the appeal hearing in his determination

that ^'the court [was] not functioning as it should be and that new

leadership [was] needed.            (Doc. 44, Attach. 1 at S 6.)


32   To the extent Plaintiff challenges the sufficiency of the
investigation. Plaintiff has provided no evidence to support her
argument. The record shows that Cutter initiated the investigation
after two complaints were filed against Plaintiff and because of
the ongoing administrative issues affecting the operation of
Recorder's Court. (Doc. 42, Attach. 8 at 2.) The City has also
produced evidence that the investigation was conducted by an
independent investigator and that the investigator interviewed
forty-seven individuals, including Plaintiff, about Plaintiff's
tenure   as   Clerk   and    the    conflicts      between    Recorder's        Court
personnel. (Doc. 42, Attach. 9 at 3, 5.) In the Court's view,
despite any racially-charged comments by Judge Cornwell-Williams,
Cutter made an independent decision to investigate Plaintiff and
Bowen conducted a sufficient investigation into Plaintiff's
misconduct and the conflicts between Recorder's Court employees.
Noticeably absent from Plaintiff's response is any argument or
evidence that Cutter was racially motivated in her decision to
initiate the investigation or that Bowen was racially motivated in
conducting the investigation. Additionally, the Report's finding
that racial tension existed          within the         Clerk's Office   does     not
prove that the investigation or the Report were biased. Therefore,
                                          50
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 51 of 63

     Ultimately, Plaintiff has failed to show, or even argue, that

Massey or Shonka considered her race at all in their decisions to

terminate Plaintiff's employment. At most, the evidence shows that

Massey and Shonka were made aware, through the Report, of racial

tension within Recorder's Court; however, Massey and Shonka chose

to terminate Plaintiff because she violated City policies, failed

to effectively manage her duties as Clerk, and failed to facilitate

working   relationships   within   Recorder's    Court.   ^^It    is   not a

violation of Title VII for an employer to consider a non-racial

characteristic    of   the   employee,    in    this   case      Plaintiff's

relationship with her co-workers, even if such consideration may

have a tenuous racial component." Eller v. Colvin, No. CV414-202,

2016 WL 1276445, at *7 (S.D. Ga. Mar. 30, 2016) (citing Chapman,

229 F.3d at 1035). Accordingly, the evidence is insufficient to

permit a reasonable inference that Plaintiff's race was the true

reason for the City's decision to terminate her employment.

     C.    Mixed-Motive Theory of Discrimination

     Finally,    Plaintiff    alleges    a     mixed-motive      theory   of

discrimination. Under a mixed-motive theory of discrimination, an

employee can succeed ^^by showing that illegal bias . . . Vas a


Plaintiff has not provided any evidence that the investigation was
discriminatory or that the City's proffered reasons are pretext
based on the sufficiency investigation. See Ross v. City of Perry,
Ga., 396 F. App'x 668, 670-71 (11th Cir. 2010) (finding the
plaintiff did not show pretext by arguing, without evidence, that
the investigation was a sham); Rowell v. Winn Dixie, No. 07-0433-
WS-M, 2008 WL 4369003, at *11 n.29 (S.D. Ala. Sept. 23, 2008)
(finding that the plaintiff failed to show pretext by challenging
the sufficiency of an investigation).
                                   51
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 52 of 63

motivating factor for' an adverse employment action, ^even though

other factors also motivated' the action." Quigg, 814 F.3d at 1235.

^'The summary-judgment inquiry is simply whether a reasonable jury

could conclude that the plaintiff's [protected characteristic] was

a motivating factor for the adverse employment action." Williams,

2020 WL 6335946, at *4 (citing Quigg, 814 F.3d at 1239-40.)).

     Although Plaintiff raised a mixed-motive claim in her Amended

Complaint (Doc. 19 at         74, 96), she failed to raise any argument

related to her mixed-motive claim in her response to the City's

motion for summary judgment. '^Because [Plaintiff] [bears] the

burden of formulating the arguments she wishe[s] for the [C]ourt

to address, the [C]ourt [is] not required to evaluate the evidence

under a theory of discrimination that she d[oes] not raise."

Williams, 2020 WL 6335946, at *5 (citing Resolution Trust Corp. v.

Dunmar Corp., 43 F.3d 587, 598 (11th Cir. 1995)). Regardless, the

evidence,    even   when     viewed    in       the   light   most    favorable   to

Plaintiff, is insufficient to conclude that Massey and Shonka's

decisions to terminate Plaintiff s employment was motivated by her

race.



        Plaintiff provides no evidence or argument that Massey or

Shonka    considered   her   race     in   their      decision   to   terminate   her

employment. The Report concludes that race was a ''potential" factor

in the feud between Chief Judge Stokes and Judge Cornwell-Williams

and that Plaintiff potentially excluded Judge Cornwell-Williams

from Clerk's Office matters based on                  Judge Cornwell-Williams's

                                           52
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 53 of 63

race. (Doc. 42, Attach. 9 at 11, 18.) It is undisputed that both

Massey and Shonka reviewed the Report before making their decisions

to terminate Plaintiff's employment. However, Plaintiff has not

pointed to any evidence that Massey or Shonka made their decisions

based on the Report's conclusion that race fueled the internal

conflicts within Recorder's Court. As previously discussed, the

evidence shows that Massey and Shonka were aware of racial tensions

within Recorder's Court and decided that Plaintiff s inadequate

administration of the court's operations only deepened internal

conflicts.      Even   if    Shonka    partially     relied        on    the    City's

determination      that      Plaintiff       violated       City        policies    by

^'tolerat[ing] race as a factor in some Recorder's Court work-

related matters" (Doc. 42, Attach. 13 at 5), this evidence does

not show that Plaintiff's race motivated her termination; it shows

that   Shonka    believed    Plaintiff       was   not   sufficiently          managing

issues   affecting     the   Clerk's     Office     in   accordance        with    City

policies. Accordingly, the evidence does not permit a reasonable

inference that the decision to terminate Plaintiff s employment

was motivated, even in part, by her race. As a result, the City's

motion for summary judgment (Doc. 37) is GRANTED on Plaintiff's

race discrimination claims.


III.     RETALIATION CLAIMS


       Plaintiff also claims that the City unlawfully retaliated

against her after she complained about Judge Cornwell-Williams's

racial   discrimination      in   violation    of   Title    VII    and    42    U.S.C.


                                        53
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 54 of 63

§ 1981. {Doc. 19 at 14, 18.) Retaliation claims under 42 U.S.C.

§ 1981 are analyzed under the same framework as Title VII claims.

Gogel V. Kia Motors Mfg, of Ga., Inc., 967 F.3d 1121, 1134 (11th

Cir. 2020). Title             VII prohibits an employer from retaliating

against ^'any . . . employee[] . . . because [s]he has opposed any

practice made an unlawful employment practice" by Title VII, ^^or

because   [s]he         has    made   a      charge,    testified,      assisted,    or

participated in any manner in an investigation, proceeding, or

hearing under [Title VII]." 42 U.S.C. § 2000e-3(a).

          claim     for       retaliation     under    Title   VII   that   relies    on

circumstantial          evidence,     such    as   this   one,   follows    the     same

McDonnell Douglas burden-shifting analysis that applies to Title

VII discrimination cases." Clark v. Bd. of Regents of Univ. Sys.

Of Ga., 243 F. Supp. 3d 1367, 1375 (S.D. Ga. 2017) (citing Brown

V. Ala. Dept. of Transp., 597 F.3d 1160, 1181 (11th Cir. 2010)).

Under the McDonell Douglas framework, the plaintiff must first

establish a prima facie case of retaliation. Id. ^^If a plaintiff

establishes a prima facie case, then the finder of fact must

presume retaliation and the defendant has the burden of rebutting

that presumption by producing a legitimate reason for the adverse

employment action." Clark, 243 F. Supp. 3d at 1375 (citing Sullivan

V. Nat'1 R.R. Passenger Corp., 170 F.3d 1056, 1059 (11th Cir.

1999)).   ''^If     the       defendant      offers     legitimate      reasons,     the

presumption of retaliation disappears," and the plaintiff must

show   that       the     proffered       reasons      were    merely    pretext     for

                                              54
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 55 of 63

retaliation. Id. ^'Moreover, the employee must ultimately prove

^the desire to retaliate was the but-for cause of the challenged

employment action.' " Riggin v. United States Dep't of Air Force,

243 F. Supp. 3d 1324, 1330 (S.D. Ga. 2017) (quoting Booth v. Pasco

Cty., Fla., 757 F.3d 1198, 1207 (11th Cir. 2014)).

      A.     Prima Facie Case


      In order to establish a prima facie case of retaliation.

Plaintiff    must   show    that;   (1)        she   engaged    in   a   statutorily

protected    expression;     (2)    she    suffered     an     adverse    employment

action; and (3) there was a causal link between the adverse action

and her protected expression. Goldsmith v. Baqby Elevator Co., 513

F.3d 1261, 1277 (11th Cir. 2008); Jefferson v. Sewon Am., Inc.,

891   F.3d   911,   924    (11th.   Cir.       2018).   The     Court    notes   that

Plaintiff, in her response, only addresses whether she engaged in

statutorily protected activity. (Doc. 53 at 8.) Nevertheless, the

Court will analyze each factor to determine whether Plaintiff can

establish a prima facie case of retaliation.

             1. Statutorily Protected Activity

      First, Plaintiff must show that she engaged in statutorily

protected activity. ""'A plaintiff engages in statutorily protected

activity when [she] opposes an employment practice that [she] has

a good faith, reasonable basis to believe is unlawful." Diamond v.

Morris, Manning & Martin, LLP, 457 F. App'x 844, 846 (11th Cir.

2012) (citing Butler v. Ala. Dep't of Transp., 536 F.3d 1209, 1213

(11th Cir. 2008)). Plaintiff argues that she engaged in statutorily

                                          55
  Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 56 of 63

protected activity in several instances, including: (1) "'any time

she made a complaint to the City" or Chief Judge Stokes about Judge

Cornwell-Williams's alleged racial discrimination and harassment;

(2) her filing of an EEOC charge on July 29, 2016; and (3) her

filing of an EEOC charge on December 21, 2016. (Doc. 53 at 8.)

      In her response. Plaintiff does not specify which complaints

she   considers      protected     activity;     instead.         Plaintiff    argues

generally     that    all    of   her   complaints         constituted      protected

activity.      From    the    Court's    review       of    the    record,    two   of

Plaintiff's     e-mails      to    Cutter     could    constitute       statutorily

protected activity. First, on August 19, 2015, Plaintiff sent an

e-mail to Cutter stating that Plaintiff believed Judge Cornwell-

Williams's '"daily actions are severely disrupting the Court and

subjecting staff to inappropriate behavior" and "rise to the level

of judicial misconduct." (Doc. 41, Attach. 6 at 2.) Although the

August   19   e-mail    does      not   specifically        state    what    behavior

Plaintiff considers inappropriate. Plaintiff seems to refer to an

e-mail   on   August    18   to    Cutter     about    Judge      Cornwell-Williams

allegedly embarrassing another Clerk's Office employee in court.



33   Plaintiff states in her December 21, 2016 EEOC charge that
she filed "an internal racial harassment complaint with Stephanie
Cutter . . . against Judge Claire Cornell-Williams" in July 2015.
(Doc. 44, Attach. 7 at 2.) Plaintiff, however, does not provide
this complaint to the Court. Even if Plaintiff filed an internal
complaint in July 2015 and this complaint constituted protected
activity, the temporal proximity between Plaintiff filing her
complaint in July 2015 and the decision to investigate Plaintiff
in February 2016 is too attenuated to constitute a prima facie
case of retaliation. See Jones v. City of Lakeland, 318 F. App'x
730, 736 (11th Cir. 2008).
                                         56
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 57 of 63

(Id, at 3.)   Second, on October 29, 2015, Plaintiff sent an e-mail

to Cutter alleging that that Judge Cornwell-Williams made several

^^inappropriate"      statements,       including     that   ""if   she    (Judge

Williams) was the Chief Judge and there were so many white people

(like there are blacks now) everyone would be in an uproar" and

that Plaintiff ^'will be held responsible for the lack of diversity

in our Court." (Doc. 41, Attach. 11 at 2.)

     The   Court      finds    that     neither      of   Plaintiff s     e-mails

constitute protected activity. In Plaintiffs August 2015 e-mail.

Plaintiff describes disrespectful behavior that embarrassed an

employee   and   in   her     October    2015   e-mail    Plaintiff     describes

statements that made her uncomfortable and generally indicated

Judge Cornwell-Williams harbored some racial animus. Plaintiff,

however, does not allege that Judge Cornwell-Williams engaged in

unlawful   employment       practices    or   that   Judge   Cornwell-Williams

discriminated against Plaintiff or another employee. See Ceus v.

City of Tampa, 803 F. App'x 235, 247 (11th Cir. 2020) (finding

that plaintiff who generally decried "racism" within department

did not engage in protected activity because he did not tie that

assertion to any specific discrimination he or anyone else faced

within the department); Graham v. Mem^1 Univ. Med. Ctr., No. CV411-

316, 2013 WL 5444733, at *9 (S.D. Ga. Sept. 30, 2013) (quoting

Webb V. R & B Holding Co., 992 F. Supp. 1382, 1389 (S.D. Fla. 1998)

("It is not enough for the employee merely to complain about . . .

certain behavior of coworkers and rely on the employer to infer

                                        57
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 58 of 63

that discrimination has occurred.").      Accordingly, the Court finds

that Plaintiff only engaged in statutorily protected activity when

she filed her EEOC charges on July 29, 2016 and December 21, 2016.

             2. Adverse Employment Action

     Next, Plaintiff must demonstrate that she suffered an adverse

employment action. "^^In order to constitute an adverse employment

action for purposes of establishing a prima facie case under Title

VII's anti-retaliation provision, the action must be materially

adverse from the standpoint of a reasonable employee, such that it

would dissuade a reasonable employee from making a discrimination

charge." Williams v. Apalachee Ctr., Inc., 315 F. App'x 798, 800

(11th Cir. 2009) (citing Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 57, 126 S. Ct. 2405, 2409, 165 L. Ed. 2d 345 (2006)).

Plaintiff contends that she suffered an adverse employment action

when the City upheld her termination on September 14, 2016.          (Id.

at SI 84.)




     Even if Plaintiff's August 2015 and October 2015 e-mails
constituted protected activity. Plaintiff could not show a prima
facie case of retaliation. Because of the temporal gap between the
complaints and the decision to investigate Plaintiff in February
2016, the Court cannot conclude there is a causal connection
between Plaintiff's complaints and the decision to investigate
Plaintiff. See Jones, 318 F. App'x at 736 (finding that the
district court did not err by concluding that a three month period
between the protected activity and the adverse action did not allow
a reasonable inference of a causal connection between the protected
activity and the retaliatory conduct). Moreover, the connection
appears even more attenuated when considering that Plaintiff was
not terminated until September 2016.
35   In Plaintiff's December 21, 2016          EEOC   charge.   Plaintiff
claimed she was terminated on September 14, 2016—the day Shonka
upheld her termination.
                                   58
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 59 of 63

     3. Causal Connection


     Finally, Plaintiff must show that a causal connection between

her statutorily protected activity and the adverse employment

action. ""^To demonstrate a causal connection between a protected

activity and an adverse employment action, the plaintiff must show

that: (1) the decisionmakers knew of [the] protected activity; and

(2) the protected activity and adverse action were not wholly

unrelated." Harris v. Fla. Agency for Health Care Admin., 611 F.

App'x 949, 951 (11th Cir. 2015) (citing Shannon v. Bellsouth

Telecomm., Inc., 292 F.3d 712, 716 (11th Cir. 2002)). "^^Once a

plaintiff      has   established    his    employer's    awareness   of   the

protected activity, he can meet the causation burden by showing

close temporal proximity between the protected activity and the

employer's      adverse   action,    but    absent    more,   mere   temporal

proximity must be ^very close.' " Adams v. City of Montgomery, 569

F. App'x 769, 774 (11th Cir. 2014) (quoting Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007)).

     In her response. Plaintiff has not shown, or argued, that

there is a causal connection between her statutorily protected

activity and her termination. Regardless, the Court finds that,

viewing the facts in the light most favorable to Plaintiff, a

reasonable jury could infer that there is a causal relation between

Plaintiff's July 29, 2016 EEOC charge and her termination.

     As   an   initial matter.      Plaintiff's      December 21, 2016 EEOC

charge cannot be casually related to her termination because

                                      59
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 60 of 63

Plaintiff was terminated before she filed her December 2016 charge.

See Ceus, 803 F. App'x at 249 {''The February 2014 performance

evaluation,     the   March   2014   transfer,    and      the   September    2014

interview cannot be causally related to the 2014 EEOC charge

because they occurred before [the plaintiff] filed his 2014 EEOC

charge."); Cheatham v. Dekalb Cty., Ga., 682 F. App'x 881, 887

(11th Cir. 2017) ("[T]o be actionable, any retaliatory actions

must have occurred after these formal complaints were filed.").

Accordingly, to the extent Plaintiff's retaliation claims are

premised on her December 2016 EEOC charge. Plaintiff has failed to

establish a prima facie case of retaliation.

     However, the Court finds that Plaintiff can establish a prima

facie case with respect to her July 29, 2016 EEOC charge. The

evidence suggests that the City received notice of Plaintiff's

EEOC charge on August 4, 2016.^6 (Doc. 44, Attach. 6 at 2.)

Approximately one month later, on September 14, 2016, the City

terminated    Plaintiff's     employment.    Thus,         the   period   between

Plaintiff's protected expression and the adverse action is close

enough to create an inference of causation. See Higdon v. Jackson,

393 F.3d 1211, 1211 (11th Cir. 2004) ("A close temporal proximity

between   the    protected    expression    and       an    adverse   action    is

sufficient    circumstantial     evidence   of    a   causal     connection    for




     The EEOC sent Plaintiff the dismissal and notice of rights on
August 4, 2016. According to the notice, the EEOC also mailed a
copy to Joy Wilkinson, the City's Director of Human Resources.
(Doc. 44, Attach. 6 at 2.)
                                      60
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 61 of 63

purposes of a prima facie case." (internal quotations omitted));

Donnellon v. Fruehauf Corp., 794 F.2d 598, 601 (11th Cir. 1986)

(^^The short period of time [one month] between the filing of the

discrimination complaint and the . . . [adverse employment action]

belies any assertion by the defendant that the plaintiff failed to

prove causation."). Accordingly, the Court finds that Plaintiff

can establish a prima facie case of retaliation. Nevertheless,

Plaintiff s retaliation claims still fail because she has failed

to carry her burden under the McDonnell Douglas framework to show

that    the      City's      non-retaliatory         reasons       for   Plaintiff's

termination are pretext.

       B.     Nonretaliatory Reasons for Plaintiff s Termination and
              Pretext


       ^^Once the prima facie case is established, it creates a

^presumption that the adverse action was the product of an intent

to retaliate.' " Gogel, 967 F.3d at 1135 (quoting Bryant v. Jones,

575 F.3d 1281, 1308 (11th Cir. 2009)). ''The burden of production

then    shifts    to    the    employer    to        rebut   the    presumption      by

articulating      a    legitimate,   non-discriminatory             reason   for   the

employment action." Id. "If the employer produces such a reason,

the    presumption      is    rebutted,    and       the     plaintiff   must      then

demonstrate that the 'proffered reason was merely a pretext to

mask [retaliatory] actions.' " Id.

       As   previously        discussed,       the    City    has    articulated     a

legitimate, nonretaliatory reason for Plaintiff's termination.

Specifically, the City contends that Plaintiff was discharged
                                          61
     Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 62 of 63

because     she    violated     City   policies       and    demonstrated    poor

leadership as the Clerk of Recorder's Court, not because she filed

an EEOC charge. (Doc. 37 at 24; Doc. 44, Attach. 2 at 2.) Thus,

the City has rebutted the presumption that the adverse employment

action was the product of an intent to retaliate. Therefore, to

defeat    summary    judgment.    Plaintiff    must     demonstrate   that    the

City's proffered reason for its decision was merely a pretext for

its real reason—Plaintiff's filing of the                   July 29, 2016 EEOC

charge.37 Gogel, 967 F.Sd at 1136.

       Plaintiff does not address the City's proffered reason or the

pretext analysis in her response. In fact. Plaintiff's response is

bare of any argument about her retaliation claims besides her

assertion that she engaged in protected activity. """[lit is the

plaintiff s       burden   to   provide    evidence    from   which   one   could

reasonably conclude that but for her alleged protected act, her

employer would not have fired her." Id. Regardless, as discussed

above. Plaintiff has failed to provide any evidence that the City's

reasons for her discharge are pretext. As a result, the City's

motion for summary judgment (Doc. 37) is GRANTED on Plaintiff's

retaliation claims.




37     Plaintiff also seems to argue that Massey and Shonka may not
have directly retaliated against her for her complaints, but they
relied on an investigation in making their decisions that was
conducted in retaliation for her complaints. (Doc. 53 at 6.) The
Court, however, has addressed this point. Both Massey and Shonka
relied on other evidence          aside from the investigation and the
investigation, from the Court's view, was appropriately conducted.
As a result. Plaintiff has not shown that Massey or Shonka somehow
adopted any retaliatory views of Judge Cornwell-Williams.
                                          62
   Case 4:19-cv-00048-WTM-CLR Document 57 Filed 11/19/20 Page 63 of 63

IV.   GEORGIA WHISTLEBLQWER ACT CLAIM


      Lastly,   the    City    argues   that   it    is    entitled    to   summary

judgment on Plaintiff's claim that the City violated the Georgia

Whistleblower Act, O.C.G.A. § 45-1-4. (Doc. 37 at 33.) Because the

Court     has   granted       summary   judgment      on     Plaintiff's       race

discrimination and retaliation claims, no federal cause of action

remains in this case. As such, the Court declines to exercise

supplemental jurisdiction over Plaintiff's state law claim under

the Georgia Whistleblower Act. See Raney v. Allstate Ins. Co., 370

F.3d 1086, 1088-89 (11th Cir. 2004); see also Gray v. Royal, 181

F. Supp. 3d 1238, 1254 (S.D. Ga. 2016) ("Courts are encouraged to

avoid     exercising      supplemental       jurisdiction       when        original

jurisdiction     is    lacking.").      Accordingly,         Plaintiff's      claim

pursuant to the Georgia Whistleblower Act is DISMISSED WITHOUT

PREJUDICE. Plaintiff may refile this claim in state court.

                                  CONCLUSION


        For the foregoing reasons, the City's Motion for Summary

Judgment (Doc. 37) is GRANTED IN PART and DISMISSED IN PART.

Specifically, the City's motion is GRANTED on Plaintiff's race

discrimination and retaliation claims. However, Plaintiff's claim

under     the   Georgia    Whistleblower       Act    is     DISMISSED       WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.

        SO ORDERED this           day of November 2020.


                                             WILLIAM T. MOORE, JPTT
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF GEORGIA

                                        63
